Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 1 of 69




                      Exhibit 1
 (MCSO’s Twenty-Fifth Quarterly Compliance Report)
Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 2 of 69




                 Maricopa County Sheriff’s Office
                       Paul Penzone, Sheriff




         COURT IMPLEMENTATION DIVISION




        Twenty-Fifth Quarterly Compliance
                     Report




                        COVERING THE
       Second Quarter of 2020, April 1, 2020 – June 30, 2020



                                                                     1
         Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 3 of 69




Table of Contents
Section 1: Introduction ...................................................................................................................... 3
Section 2: Compliance Summary...................................................................................................... 4
Section 3: Implementation Unit Creation and Documentation Requests ......................................... 6
Section 4: Policies and Procedures ................................................................................................. 11
Section 5: Pre-Planned Operations ................................................................................................. 22
Section 6: Training .......................................................................................................................... 26
Section 7: Traffic Stop Documentation and Data Collection ......................................................... 28
Section 8: Early Identification System (EIS) .................................................................................. 38
Section 9: Supervision and Evaluation of Officer Performance ..................................................... 45
Section 10: Misconduct and Complaints ........................................................................................ 51
Section 11: Community Engagement ............................................................................................. 54
Section 12: Misconduct Investigations, Discipline, and Grievances .............................................. 55
Section 13: Community Outreach and Community Advisory Board ............................................. 61
Section 14: Supervision and Staffing .............................................................................................. 62
Section 15: Document Preservation and Production ...................................................................... 63
Section 16: Additional Training...................................................................................................... 64
Section 17: Complaints and Misconduct Investigations Relating to
               Members of the Plaintiff Class ...................................................................................... 65
Section 18: Conclusion ................................................................................................................... 68




                                                                                                                                           2
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 4 of 69




Section 1: Introduction
This is the 25th Quarterly Report (Report) assessing the Maricopa County Sheriff’s Office
(MCSO or Office)’s compliance with the Hon. G. Murray Snow’s October 2, 2013 Supplemental
Permanent Injunction/Judgment Order (Doc. 606), as amended (First Order), and the Second
Supplemental Permanent Injunction/Judgment Order (Doc. 1765), as amended (Second Order)
(collectively, the Court’s Order”). MCSO submits this Report to comply with Paragraph 11 of
the Court’s Order.
The purpose of this Report is to describe and document the steps MCSO has taken to implement
the Court’s Order, describe and document MCSO’s plans to correct any issues moving forward,
and provide responses to concerns raised in the Monitor’s 24th Quarterly Report covering
January 1, 20209 – March 31, 2020 and filed with the Court on August 19, 2020 (Monitor’s 24th
Quarterly Report).
MCSO has implemented many procedures and created divisions with the goal of implementing
the Court’s Order and achieving Full and Effective Compliance. As MCSO moves closer to the
goal of achieving Full and Effective Compliance, the rate of progress becomes more difficult.
Specific accomplishments for this reporting period have contributed to MCSO’s current and
future progress.
The COVID 19 pandemic and the guidelines put forth by the Center for Disease Control (CDC) to
mitigate the spread of Coronavirus has required MCSO to adjust operations and focus on essential
services. MCSO’s Executive Command meets daily to evaluate and assess needs of the
organization and community, as well as necessary changes based upon CDC guideline updates.
These are challenging times. MCSO continues to closely examine its mandates and personnel
needed to ensure the continuance of essential law enforcement services, while keeping in mind the
importance of adhering to the Court’s Order.
The Early Intervention Unit (EIU) continued work on the threshold project. Best practices
research was conducted and information from other agencies regarding their thresholds and EIS
policies has been received. EIU continues to operate and evolve in its processes to improve
efficiency and supervisory oversight which are valuable tools for achieving compliance.
Contained within this report, by section, is a listing of each Paragraph for which MCSO is “in
compliance” for both Phase 1 and Phase 2. Paragraphs for which MCSO remains in “full and
effective compliance” are detailed with the reasons for the assertions. Also listed in detail are
Paragraphs 73, 85, 86, and 105 that MCSO asserts are in “full and effective compliance”, along
with the reasons for the assertions. Paragraphs that are rated as “not in compliance” or “deferred”
are listed in detail along with plans to correct any problems and responses to concerns.




                                                                                                 3
       Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 5 of 69




Section 2: Compliance Summary
This Report from MCSO includes compliance ratings from the First and Second Orders issued by
the Hon. G. Murray Snow. The Monitor rates MCSO compliance in two phases. Phase 1
compliance assessment entails a consideration of “whether requisite policies and procedures have
been developed and approved and agency personnel have received documented training on their
content.” Phase 2 compliance is “generally considered operational implementation” and must
comply “more than 94% of the time or in more than 94% of the instances being reviewed.”
The Monitor assesses MCSO’s compliance with 99 Paragraphs of the First Order, and 113
Paragraphs of the Second Order, for a total of 212 Paragraphs. Please note the reporting period for
this Report covers the first quarter of 2020 (January1, 2020 – March 31, 2020).
   •    First Order compliance rating as reported in the Monitor’s 24th Quarterly Report:
            o Phase 1 compliance is 96% - no change from last quarter.
            o Phase 2 compliance is 82% - a 3% increase from last quarter.
   •    Second Order compliance rating as reported in the Monitor’s 23rd Quarterly Report:
            o Phase 1 compliance is 100% - no change from last quarter.
            o Phase 2 compliance is 93% - a 1% increase from last quarter.
MCSO’s compliance rates for the First Order remained the same for Phase 1 and increased 3% for
Phase 2. MCSO’s compliance rates for the Second Order remained the same for Phase 1 and increased
1% for Phase 2.
MCSO has achieved Full and Effective Compliance with 37 Paragraphs of the First Order. This
means that MCSO has been in both Phase 1 and Phase 2 compliance with the requirements of these
Paragraphs for at least three consecutive years. In this report, MCSO asserts Full and Effective
Compliance with four additional Paragraphs of the First Order, Paragraphs 73, 85, 86, and 105.
According to the Monitor’s 24th Quarterly Report, MCSO is in Phase 1 compliance with 77 of the
First Order Paragraphs and 103 of the Second Order Paragraphs. MCSO is in Phase 2 compliance
with 77 of the First Order Paragraphs and 105 of the Second Order Paragraphs. Factoring the
requirements of both Orders, MCSO is in Phase 1 compliance with 180 Paragraphs, a 98% overall
rating, and in Phase 2 compliance with 182 Paragraphs, an 88% overall rating.

MCSO continues to work with and receive feedback from several community advisory boards
which were created at the direction of Sheriff Penzone to advise the Office on important matters
that affect the community as well as be a voice to and for the communities they represent:
  •    SPEAR – Sheriff Penzone’s Executive Advisory Review. SPEAR is made up of diverse
       community members from across the County.
  •    The Hispanic Advisory Board is made up of Dreamers, businesspeople, activists, educators,
       and community leaders.
  •    The Sheriff has also formed an African American Advisory Board and an LGBTQ Advisory
       Board.
  • The Community Advisory Board (CAB).
MCSO continues to implement the Paragraph 70 plan in conjunction with the Community
Advisory Board and the Parties, which plan was developed as an institutional bias remediation
                                                                                                 4
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 6 of 69



program to implement Paragraph 70 of the Court’s Order. Progress has been impacted by the
public health crisis and necessary restrictions.
MCSO continues to work with the contracted vendor that will be conducting the annual, monthly,
and quarterly traffic stop analyses – CNA Analysis & Solutions (CNA). MCSO’s Traffic Stop
Analysis Unit (TSAU), in partnership with CNA, has been developing a refined methodology for
the Monthly and Annual Traffic Stop Report processes.
The Bureau of Internal Oversight (BIO) continues to assist MCSO in its efforts to maintain and
gain compliance by providing timely and professional auditing of MCSO personnel to assure
compliance with the Court’s Order. During this quarter, BIO completed several inspections to
verify compliance with the Court’s Order requirements and identify any deficiencies.
MCSO is dedicated to achieving full and effective compliance with the Court’s Order. Compliance
is a top priority for Sheriff Penzone and the leadership he has in place.




                                                                                            5
       Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 7 of 69




Section 3: Implementation Unit Creation and Documentation Requests
General Comments regarding CID
MCSO has taken major steps to implement Section III of the Court’s Order. In October 2013,
MCSO formed a division titled the Court Compliance and Implementation Division consistent with
Paragraph 9 of the Court’s Order. In February 2015, MCSO changed the name of this division to
the CID, which stands for Court Implementation Division. CID coordinates site visits and other
activities with each of the Parties, as the Court’s Order requires.
CID, with the Sheriff’s approval, ensures the proper allocation of document production requests to
the appropriate MCSO units to achieve full and effective compliance with the Court’s Order. Thus,
the efforts to achieve compliance and to fulfill the Monitor’s requests involve the efforts of MCSO
divisions, bureaus, personnel and command staff, as well as personnel from the Maricopa County
Attorney’s Office (“MCAO”).
During this quarter, CID responded to the three required monthly document requests, the quarterly
document requests, and the April site visit document requests. In addition to the document requests,
CID facilitates the production of training materials and policies and procedures to the Monitor for
review and approval. As a reflection of MCSO’s efforts to achieve full and effective compliance
with the Court’s Order, CID, through MCSO counsel, produced approximately 59,944 documents
during the three-month period of April 1, 2020 – June 30, 2020 alone.
CID strives to continue to foster a positive working relationship with the Monitor and Parties. This
positive attitude continues to be reflected in MCSO’s ongoing collaboration with the Monitor and
Parties.
MCSO remains in “full and effective compliance” with the Paragraphs in Section 3, Implementation
Unit Creation and Documentation Requests. These Paragraphs are detailed below along with the
reasons for the assertions.
Paragraph 9. Defendants shall hire and retain or reassign current MCSO employees to form an
interdisciplinary unit with the skills and abilities necessary to facilitate implementation of this
Order. This unit shall be called the MCSO Implementation Unit and serve as a liaison between the
Parties and the Monitor and shall assist with the Defendants’ implementation of and compliance
with this Order. At a minimum, this unit shall: coordinate the Defendants’ compliance and
implementation activities; facilitate the provision of data, documents, materials, and access to the
Defendants’ personnel to the Monitor and Plaintiffs representatives; ensure that all data,
documents and records are maintained as provided in this Order; and assist in assigning
implementation and compliance-related tasks to MCSO Personnel, as directed by the Sheriff or his
designee. The unit will include a single person to serve as a point of contact in communications
with Plaintiffs, the Monitor and the Court.
MCSO remains in Full and Effective Compliance with Paragraph 9.
MCSO remains in full and effective compliance with the requirements for Paragraph 9 in
accordance with Paragraph 13. MCSO achieved three consecutive years of Phase 1 and Phase 2
compliance with this Paragraph on June 30, 2018. In the memorandum dated January 28, 2019 and
in reference to the subject of MCSO’s Assertions of Full and Effective Compliance with Various
First Order Paragraphs, the Monitoring Team concurred with MCSO’s assertion of full and
effective compliance with the requirements for Paragraph 9.
Phase 1 compliance is demonstrated by the CID Operations Manual, most recently revised on
August 17, 2018. This manual establishes specific instructions governing the organization,
                                                                                                    6
       Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 8 of 69



supervision, and functional operations of CID. The Mission of CID is to act as a liaison between
MCSO and the Monitor Team to streamline the process of achieving full compliance with the
Court’s Orders.
Phase 2 compliance is established through the operations and staffing of CID. CID is currently
staffed with one captain, one lieutenant, three sergeants, one management assistant, and one
administrative assistant. CID is committed to its mission to act as a liaison between MCSO and the
Monitor Team to streamline the process of achieving full compliance with the Court’s Orders. CID
is committed to ensuring all compliance activities are produced and implemented in a
constitutional, lawful, and bias-free manner. CID continues to provide documents via an Internet-
based application to the Monitoring Team in accordance with the requirements of this paragraph.
CID is an integral and necessary part of MCSO and will continue to function in its capacity to
ensure compliance throughout the Office.
In accordance with Paragraph 134, the Monitor may refrain from conducting an audit or review of
the requirements of Paragraph 9 as previous assessments of the requirements have been found to
have been fully implemented in practice and the intended outcome has been achieved.
Paragraph 10. MCSO shall collect and maintain all data and records necessary to: (1) implement
this order, and document implementation of and compliance with this Order, including data and
records necessary for the Monitor to conduct reliable outcome assessments, compliance reviews,
and audits; and (2) perform ongoing quality assurance in each of the areas addressed by this
Order. At a minimum, the foregoing data collection practices shall comport with current
professional standards, with input on those standards from the Monitor.
MCSO remains in Full and Effective Compliance with Paragraph 10.
MCSO remains in full and effective compliance with the requirements of Paragraph 10 in
accordance with Paragraph 13. MCSO achieved three consecutive years of Phase 1 and Phase 2
compliance with this Paragraph on June 30, 2018. In the memorandum dated January 28, 2019 and
in reference to the subject of MCSO’s Assertions of Full and Effective Compliance with Various
First Order Paragraphs, the Monitoring Team concurred with MCSO’s assertion of full and
effective compliance with the requirements for Paragraph 10.
Phase 1 compliance is demonstrated by the CID Operations Manual, most recently revised on
August 17, 2018. This manual establishes specific instructions governing the organization,
supervision, and functional operations of CID.
Phase 2 compliance is demonstrated through the consistent production of data and records as well
as the performance of ongoing quality assurance. CID is committed to acting as a liaison between
MCSO and the Monitor Team by collecting and maintaining all data and records necessary to
implement this order and documenting implementation of and compliance with this order. CID is
responsive to the requests of the Monitoring Team and addresses issues encountered with
immediacy. These requirements are delineated in the CID Operations Manual and will continue to
be performed to achieve and maintain compliance with the remaining paragraphs.
BIO conducts regular audits of work products that directly affect compliance with this order. These
audits will continue to ensure compliance throughout MCSO and its operations.
In accordance with Paragraph 134, the Monitor may refrain from conducting an audit or review of
the requirements of Paragraph 10 as previous assessments of the requirements have been found to
have been fully implemented in practice and the intended outcome has been achieved.


                                                                                               7
       Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 9 of 69



Paragraph 11. Beginning with the Monitor’s first quarterly report, the Defendants, working with
the unit assigned for implementation of the Order, shall file with the Court, with a copy to the
Monitor and Plaintiffs, a status report no later than 30 days before the Monitor’s quarterly report
is due. The Defendants’ report shall (i) delineate the steps taken by the Defendants during the
reporting period to implement this Order; (ii) delineate the Defendants’ plans to correct any
problems; and (iii) include responses to any concerns raised in the Monitor’s previous quarterly
report.
MCSO remains in Full and Effective Compliance with Paragraph 11.
On March 17, 2020, MCSO filed with the Court its 23rd Quarterly Report.
MCSO remains in full and effective compliance with the requirements for Paragraph 11 in
accordance with Paragraph 13. MCSO achieved three consecutive years of Phase 1 and Phase 2
compliance with this paragraph on June 30, 2018. In the memorandum dated January 28, 2019 and
in reference to the subject of MCSO’s Assertions of Full and Effective Compliance with Various
First Order Paragraphs, the Monitoring Team concurred with MCSO’s assertion of full and
effective compliance with the requirements for Paragraph 11.
Phase 1 compliance is demonstrated by the CID Operations Manual, most recently revised on
August 17, 2018. This manual establishes specific instructions governing the organization,
supervision, and functional operations of CID.
Phase 2 compliance is established by the consistent production and publication of the quarterly
report. CID publishes a quarterly report as required by the Court’s Order and the CID Operations
Manual. The quarterly reports provide an overview of MCSO’s efforts to obtain compliance as well
as compliance status for each paragraph and responds to concerns raised in the Monitor’s quarterly
report. Completion of the quarterly report is a necessary function for CID and the quarterly reports
will continue to be published.
In accordance with Paragraph 134, the Monitor may refrain from conducting an audit or review of
the requirements of Paragraph 11 as previous assessments of the requirements have been found to
have been fully implemented in practice and the intended outcome has been achieved.
Paragraph 12. The Defendants, working with the unit assigned for implementation of the Order,
shall conduct a comprehensive internal assessment of their Policies and Procedures affecting
Patrol Operations regarding Discriminatory Policing and unlawful detentions in the field as well
as overall compliance with the Court’s orders and this Order on an annual basis. The
comprehensive Patrol Operations assessment shall include, but not be limited to, an analysis of
collected traffic-stop and high-profile or immigration-related operations data; written Policies and
Procedures; Training, as set forth in the Order; compliance with Policies and Procedures;
Supervisor review; intake and investigation of civilian Complaints; conduct of internal
investigations; Discipline of officers; and community relations. The first assessment shall be
conducted within 180 days of the Effective Date. Results of each assessment shall be provided to
the Court, the Monitor, and Plaintiffs’ representatives.
MCSO remains in Full and Effective Compliance with Paragraph 12.
On September 15, 2020, MCSO filed the 2020 Annual Report which covers the time period from
July 01, 2019 to June 30, 2020. MCSO will continue to file the annual comprehensive assessment
as required by Paragraphs 12 and 13 in a timely manner.
MCSO remains in full and effective compliance with the requirements for Paragraph 12 in
accordance with Paragraph 13. MCSO achieved three consecutive years of Phase 1 and Phase 2
compliance with the requirements of Paragraph 12 on September 30, 2018. In the memorandum
                                                                                                 8
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 10 of 69



dated January 28, 2019 and in reference to the subject of MCSO’s Assertions of Full and Effective
Compliance with Various First Order Paragraphs, the Monitoring Team concurred with MCSO’s
assertion of full and effective compliance with the requirements for Paragraph 12.
Phase 1 compliance is demonstrated by the CID Operations Manual, most recently revised on
August 17, 2018. This manual establishes specific instructions governing the organization,
supervision, and functional operations of the CID.
Phase 2 compliance is demonstrated by the consistent production and publication of the Annual
Report. MCSO submits its Annual Compliance Report on or before September 15 of each year.
This comprehensive annual assessment runs according to MCSO’s fiscal year cycle, July 1-June
30. Completion of this report is required by the CID Operations Manual. MCSO will continue to
file the annual comprehensive assessment as required by Paragraphs 12 and 13 in a timely manner.
In accordance with Paragraph 134, the Monitor may refrain from conducting an audit or review of
the requirements of Paragraph 12 as previous assessments of the requirements have been found to
have been fully implemented in practice and the intended outcome has been achieved.
Paragraph 13. The internal assessments prepared by the Defendants will state for the Monitor and
Plaintiffs’ representatives the date upon which the Defendants believe they are first in compliance
with any subpart of this Order and the date on which the Defendants first assert they are in Full
and Effective Compliance with the Order and the reasons for that assertion. When the Defendants
first assert compliance with any subpart or Full and Effective Compliance with the Order, the
Monitor shall within 30 days determine whether the Defendants are in compliance with the
designated subpart(s) or in Full and Effective Compliance with the Order. If either party contests
the Monitor’s determination it may file an objection with the Court, from which the Court will
make the determination. Thereafter, in each assessment, the Defendants will indicate with which
subpart(s) of this Order it remains or has come into full compliance and the reasons therefore. The
Monitor shall within 30 days thereafter make a determination as to whether the Defendants remain
in Full and Effective Compliance with the Order and the reasons therefore.
The Court may, at its option, order hearings on any such assessments to establish whether the
Defendants are in Full and Effective Compliance with the Order or in compliance with any
subpart(s).
MCSO remains in Full and Effective Compliance with Paragraph 13.
On September 16, 2019, MCSO filed the 2019 Annual Report which covers the time period from
July 01, 2018 to June 30, 2019. MCSO will continue to file the annual comprehensive assessment
as required by Paragraphs 12 and 13 in a timely manner.
MCSO remains in full and effective compliance with the requirements for Paragraph 13. MCSO
achieved three consecutive years of Phase 1 and Phase 2 compliance with this Paragraph on
September 30, 2018. In the memorandum dated January 28, 2019 and in reference to the subject of
MCSO’s Assertions of Full and Effective Compliance with Various First Order Paragraphs, the
Monitoring Team concurred with MCSO’s assertion of full and effective compliance with the
requirements for Paragraph 13.
MCSO submits its Annual Compliance Report on or before September 15 of each year. This
comprehensive annual assessment runs according to MCSO’s fiscal year cycle, July 1-June 30.
Completion of this report is required by the CID Operations Manual. MCSO will continue to file
the annual comprehensive assessment as required by Paragraphs 12 and 13 in a timely manner.

                                                                                               9
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 11 of 69



In accordance with Paragraph 134, the Monitor may refrain from conducting an audit or review of
the requirements of Paragraph 13 as previous assessments of the requirements have been found to
have been fully implemented in practice and the intended outcome has been achieved.




                                                                                             10
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 12 of 69




Section 4: Policies and Procedures
General Comments Regarding Policies and Procedures
Consistent with Paragraph 18 requirements that MCSO deliver police services consistent with the
Constitution, and the laws of the United States and Arizona, MCSO continually reviews its Office
Policies and Procedures. In fulfillment of its duties and obligations under federal and Arizona law,
MCSO is committed to ensuring equal protection under the law and bias-free policing. To ensure
compliance with the Court’s Order, MCSO continues to comprehensively review all Patrol
Operations Policies and Procedures, consistent with Paragraph 19 of the Court’s Order.
In addition to its annual review of all Critical Policies, consistent with Paragraph 34 requirements
that MCSO review each policy and procedure on an annual basis to ensure that the policy provides
effective direction to personnel and remains consistent with the Court’s Order, the MCSO Policy
Section continues with its annual review of all policies relevant to the Court’s Order.
During this reporting period, MCSO published seventeen (17) policies relevant to the Court’s
Order:
       •   EA-2, Patrol Vehicles (Annual Review)
       •   EA-11, Arrest Procedures (Annual Review)
       •   EB-1, Traffic Enforcement, Violator Contacts, and Citation Issuance (Annual Review)
       •   ED-2, Covert Operations (Annual Review)
       •   GC-11, Employee Probationary Periods (Annual Review)
       •   GC-16, Employee Grievance Procedures (Annual Review)
       •   GC-17, Employee Disciplinary Procedures (Annual Review)
       •   GE-3, Property Management and Evidence Control (Annual Review)
       •   GE-4, Use, Assignment, and Operation of Vehicles (Annual Review)
       •   GF-5, Incident Report Guidelines (Annual Review)
       •   GH-2, Internal Investigations (Annual Review)
       •   GH-4, Bureau of Internal Oversight Audits and Inspections (Annual Review)
       •   GH-5, Early Identification System (Annual Review)
       •   GJ-3, Search and Seizure (Annual Review)
       •   GJ-5, Crime Scene Management (Annual Review)
       •   GJ-26, Sheriff’s Reserve Deputy Program (Annual Review)
       •   GJ-27, Sheriff’s Posse Program (Annual Review)
MCSO Policy Section is working on revisions to the following policies:
       •   CP-2, Code of Conduct (Annual Review)
       •   EA-2, Patrol Vehicles (Annual Review)
       •   EA-3, Non-Traffic Contacts (Annual Review)
       •   EA-11, Arrest Procedures (Annual Review)
       •   EB-1, Traffic Enforcement, Violator Contacts, and Citation Issuance (Annual Review)
       •   EB-4, Traffic Records (Annual Review)
       •   ED-2, Covert Operations (Annual Review)
       •   GB-2, Command Responsibility (Annual Review)
       •   GC-4, Employee Performance Appraisals (Annual Review)
       •   GC-4 (S), Employee Performance Management (Sworn Only) (New Policy)
       •   GC-11, Employee Probationary Periods (Annual Review)
                                                                                                11
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 13 of 69



       •   GC-12, Hire and Promotional Procedures (Annual Review)
       •   GC-13, Awards (Annual Review)
       •   GC-16, Employee Grievance Procedures (Annual Review)
       •   GC-17, Employee Disciplinary Procedures (Annual Review)
       •   GD-9, Litigation Initiation, Document Preservation, and Document Production Notices
           (Annual Review)
       •   GE-3, Property Management and Evidence Control (Annual Review)
       •   GE-4, Use, Assignment, and Operation of Vehicles (Annual Review)
       •   GF-5, Incident Report Guidelines (Annual Review)
       •   GH-2, Internal Investigations (Annual Review)
       •   GH-4, Bureau of Internal Oversight Audits and Inspections (Annual Review)
       •   GH-5, Early Identification System (Annual Review)
       •   GJ-3, Search and Seizure (Annual Review)
       •   GJ-5, Crime Scene Management (Annual Review)
       •   GJ-26, Sheriff’s Reserve Deputy Program (Annual Review)
       •   GJ-27, Sheriff’s Posse Program (Annual Review)
Policies sent to CAB for input/recommendations during the reporting period:
       •   GI-7, Processing of Bias-Free Tips (Annual Review)
       •   GJ-24, Community Relations and Youth Programs (Annual Review)
Statement of Annual Review (SOAR) policies submitted to the Monitors for approval:
       •   GC-4, Employee Performance Appraisals (Annual Review)
       •   GE-3, Property Management and Evidence Control (Annual Review)
Policies submitted to the Monitor for review:
       •   CP-2, Code of Conduct (Annual Review)
       •   EA-2, Patrol Vehicles (Annual Review)
       •   EA-3, Non-Traffic Contacts (Annual Review)
       •   EA-11, Arrest Procedures (Annual Review)
       •   EB-1, Traffic Enforcement, Violator Contacts, and Citation Issuance (Annual Review)
       •   EB-4, Traffic Records (Annual Review)
       •   ED-2, Covert Operations (Annual Review)
       •   GB-2, Command Responsibility (Annual Review)
       •   GC-4 (S), Employee Performance Management (Sworn Only) (New Policy)
       •   GC-12, Hire and Promotional Procedures (Annual Review)
       •   GC-13, Awards (Annual Review)
       •   GC-17, Employee Disciplinary Procedures (Annual Review)
       •   GE-4, Use, Assignment, and Operation of Vehicles (Annual Review)
       •   GF-5, Incident Report Guidelines (Annual Review)
       •   GH-2, Internal Investigations (Annual Review)
       •   GH-4, Bureau of Internal Oversight Audits and Inspections (Annual Review)
       •   GH-5, Early Identification System (Annual Review)
       •   GJ-3, Search and Seizure (Annual Review)
       •   GJ-5, Crime Scene Management (Annual Review)

                                                                                            12
       Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 14 of 69



       •   GJ-26, Sheriff’s Reserve Deputy Program (Annual Review)
       •   GJ-27, Sheriff’s Posse Program (Annual Review)
Pursuant to the Second Supplemental Order, the MCSO Policy Section has submitted twenty-six
(26) polices to the Monitor Team. The Monitor Team has approved all twenty-six (26) of these
policies:
   •   CP-2, Code of Conduct (Monitor Approved)
   •   CP-3, Workplace Professionalism: Discrimination and Harassment (Monitor Approved)
   •   CP-5, Truthfulness (Monitor Approved)
   •   CP-11, Anti-Retaliation (Monitor Approved)
   •   EA-2, Patrol Vehicles (Monitor Approved)
   •   GA-1, Development of Written Orders (Monitor Approved)
   •   GB-2, Command Responsibility (Monitor Approved)
   •   GC-4, Employee Performance Appraisals (Monitor Approved)
   •   GC-7, Transfer of Personnel (Monitor Approved)
   •   GC-11, Employee Probationary Periods (Monitor Approved)
   •   GC-12, Hiring and Promotional Procedures (Monitor Approved)
   •   GC-16, Employee Grievance Procedures (Monitor Approved)
   •   GC-17, Employee Disciplinary Procedures (Monitor Approved)
   •   GC-22, Critical Incident Stress Management Program (Monitor Approved)
   •   GD-9, Litigation Initiation, Document Preservation, and Document Production Notices
       (Annual Review)
   •   GE-4, Use, Assignment, and Operation of Vehicles (Monitor Approved)
   •   GG-1, Peace Officer Training Administration (Monitor Approved)
   •   GG-2, Detention/Civilian Training Administration (Monitor Approved)
   •   GH-2, Internal Investigations (Monitor Approved)
   •   GH-4, Bureau of Internal Oversight (Monitor Approved)
   •   GH-5, Early Identification System (EIS)(Monitor Approved)
   •   GI-4, Calls for Service (Monitor Approved)
   •   GI-5, Voiance Language Services (Monitor Approved)
   •   GJ-24, Community Relations and Youth Programs (Monitor Approved)
   •   GJ-26, Sheriff’s Reserve Deputy Program (Monitor Approved)
   •   GJ-27, Sheriff’s Posse Program (Monitor Approved)
In addition, to expeditiously implement the Court’s directives, one (1) MCSO Briefing Board and
two (2) Administrative Broadcasts that referenced Court Order related topics during this reporting
period have been published. The Briefing Board and Administrative Broadcasts are listed in the
following table:
MCSO Briefing Board 20-16, published April 06, 2020, announced an immediate policy change to
Office Policy GJ-5, Crime Scene Management, providing updates to processing and impounding
procedures for digital photos and media.
MCSO Administrative Broadcast 20-39, published April 20, 2020, announced further guidance for
completing Office Policy CP-8, Preventing Racial and Other Bias-based Profiling annual employee
video viewing and supervisor discussion/briefing requirements.


                                                                                              13
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 15 of 69



MCSO Administrative Broadcast 20-51, published June 18, 2020, announced revised posse member
functions and new posse uniform specification requirements.
Consistent with the Court’s Order, Paragraph 31 requirements regarding MCSO personnel’s receipt
and comprehension of the policies and procedures, MCSO implemented the E-Policy system in
January 2015 which has now been transitioned into the HUB effective January 2018. MCSO
utilizes the system to distribute and require attestation of all Briefing Boards and published
policies. the HUB system memorializes and tracks employee compliance with the required reading
of MCSO Policy and Procedures, employee acknowledgement that he or she understands the
subject policies and procedures and employee expression of his or her agreement to abide by the
requirements of the policies and procedures. MCSO provides the Critical, Detention, Enforcement,
and General Policies via the HUB as a resource for all MCSO personnel.
During the subject three-month reporting period, MCSO used the HUB system to distribute and
obtain attestation of twenty-nine (29) policies and four (4) immediate policy change updates. This
includes seventeen (17) policies and one (1) immediate policy change update related to the Court’s
Order.
The following is a listing of each Paragraph in Section 4, Policies and Procedures, that MCSO is
rated as “in compliance” or “not applicable” for both Phase 1 and Phase 2: 19, 22, 24, 25, and 33.
Paragraphs that MCSO remains in “full and effective compliance” are detailed with the reasons for
the assertions. Paragraphs that are rated as “not in compliance” or “deferred” are listed in detail
along with plans to correct any problems and responses to concerns.
Paragraph 21. The MCSO shall promulgate a new, department-wide policy or policies clearly
prohibiting Discriminatory Policing and racial profiling. The policy or policies shall, at a minimum:
a.      define racial profiling as the reliance on race or ethnicity to any degree in making law
       enforcement decisions, except in connection with a reliable and specific suspect description;
b.     prohibit the selective enforcement or non-enforcement of the law based on race or ethnicity;
c.     prohibit the selection or rejection of particular policing tactics or strategies or locations
       based to any degree on race or ethnicity;
d.     specify that the presence of reasonable suspicion or probable cause to believe an individual
       has violated a law does not necessarily mean that an officer’s action is raceneutral; and
e.     include a description of the agency’s Training requirements on the topic of racial profiling
       in Paragraphs 48–51, data collection requirements (including video and audio recording of
       stops as set forth elsewhere in this Order) in Paragraphs 54–63 and oversight mechanisms
       to detect and prevent racial profiling, including disciplinary consequences for officers who
       engage in racial profiling.
MCSO is in Full and Effective Compliance with Paragraph 21.
MCSO is in full and effective compliance with the requirements for Paragraph 21 in accordance
with Paragraph 13. MCSO achieved three consecutive years of compliance with this Paragraph on
December 31, 2019. In the memorandum dated July 20, 2020 and in reference to the subject of
MCSO’s Assertions of Full and Effective Compliance with Various First Order Paragraphs, the
Monitoring Team concurred with MCSO’s assertion of full and effective compliance with the
requirements for Paragraph 21.
Phase 1 compliance is demonstrated by MCSO Policy CP-8, Preventing Racial and Other Bias-
Based Profiling, most recently amended on September 26, 2018. This policy addresses the
                                                                                                 14
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 16 of 69



requirements of Paragraph 21 as evidenced by; clearly prohibits discriminatory policing and racial
profiling; defines racial profiling; prohibits selective enforcement or non-enforcement of the law
based on race or ethnicity; clearly states that the presence of reasonable suspicion or probable cause
to believe an individual has violated the law, does not necessarily mean that a deputy’s action is
race neutral; and includes a description of the training requirements, data collection requirements
and oversight mechanisms. Requirements of Paragraph 21 are also addressed in MCSO Policies;
CP-2, Code of Conduct; EA-11, Arrest Procedures, EB-1, Traffic Enforcement, Violator Contacts,
and Citation Issuance, EB-2, Traffic Stop Data Collection, GI-1, Radio and Enforcement
Communications Procedures, and GJ-33, Significant Operations.
MCSO has developed and published the policies required by Paragraph 21. MCSO personnel have
been trained on the requirements of these policies during the required Fourth and Fourteenth
Amendment training, on an annual basis, since 2014.
In accordance with Paragraph 134, the Monitor may refrain from conducting an audit or review of
the requirements of Paragraph 21 as previous assessments of the requirements have been found to
have been fully implemented in practice and the intended outcome has been achieved.
Paragraph 23. Within 30 days of the Effective Date, MCSO shall modify its Code of Conduct to
prohibit MCSO Employees from utilizing County property, such as County e-mail, in a manner that
discriminates against, or denigrates, anyone on the basis of race, color, or national origin.
MCSO remains in Full and Effective Compliance with Paragraph 23.
MCSO remains in full and effective compliance with the requirements for Paragraph 23 in
accordance with Paragraph 13. MCSO achieved three consecutive years of Phase 1 and Phase 2
compliance with this Paragraph on September 30, 2018. In the memorandum dated January 28,
2019 and in reference to the subject of MCSO’s Assertions of Full and Effective Compliance with
Various First Order Paragraphs, the Monitoring Team concurred with MCSO’s assertion of full and
effective compliance with the requirements for Paragraph 23.
Phase 1 compliance is demonstrated by MCSO Policy CP-2, Code of Conduct, most recently
amended on May 9, 2018. In accordance with this Paragraph, MCSO Policy CP-2, Code of
Conduct, prohibits MCSO employees from utilizing Office and Maricopa County equipment in a
manner that discriminates or denigrates anyone on the basis of race, color, national origin, age,
religious beliefs, gender, culture, sexual orientation, veteran status, or disability.
Phase 2 compliance is established through audits and inspections. The BIO Division conducts
monthly CAD/Alpha Paging audits, Facility Inspections and Email Inspections to ensure
compliance with MCSO Policies such as CP-2, Code of Conduct, CP-3 Workplace
Professionalism, and GM-1 Electronic Communications and Voicemail. The BIO Division and the
inspections conducted to ensure that MCSO Employees do not utilize County property, such as
County e-mail, in a manner that discriminates against, or denigrates, anyone on the basis of race,
color, or national origin, will continue as part of MCSO’s operations.
In accordance with Paragraph 134, the Monitor may refrain from conducting an audit or review of
the requirements of Paragraph 23 as previous assessments of the requirements have been found to
have been fully implemented in practice and the intended outcome has been achieved.
Paragraph 26. The MCSO shall revise its policy or policies relating to Investigatory Detentions
and arrests to ensure that those policies, at a minimum:
   a. require that Deputies have reasonable suspicion that a person is engaged in, has committed,
       or is about to commit, a crime before initiating an investigatory seizure;
                                                                                                  15
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 17 of 69



 b. require that Deputies have probable cause to believe that a person is engaged in, has
    committed, or is about to commit, a crime before initiating an arrest;
 c. provide Deputies with guidance on factors to be considered in deciding whether to cite and
    release an individual for a criminal violation or whether to make an arrest;
 d. require Deputies to notify Supervisors before effectuating an arrest following any
    immigration-related investigation or for an Immigration-Related Crime, or for any crime by
    a vehicle passenger related to lack of an identity document;
 e. prohibit the use of a person’s race or ethnicity as a factor in establishing reasonable
    suspicion or probable cause to believe a person has, is, or will commit a crime, except as
    part of a reliable and specific suspect description; and
 f. prohibit the use of quotas, whether formal or informal, for stops, citations, detentions, or
    arrests (though this requirement shall not be construed to prohibit the MCSO from
    reviewing Deputy activity for the purpose of assessing a Deputy’s overall effectiveness or
    whether the Deputy may be engaging in unconstitutional policing).
MCSO remains in Full and Effective Compliance with Paragraph 26.
MCSO remains in full and effective compliance with the requirements for Paragraph 26 in
accordance with Paragraph 13. Three consecutive years of Phase 1 and Phase 2 compliance was
achieved on June 30, 2018. In the memorandum dated January 28, 2019 and in reference to the
subject of MCSO’s Assertions of Full and Effective Compliance with Various First Order
Paragraphs, the Monitoring Team concurred with MCSO’s assertion of full and effective
compliance with the requirements for Paragraph 26.
Phase 1 compliance is established by MCSO Policies EA-11, Arrest Procedures, and EB-1, Traffic
Enforcement, Violator Contacts, and Citation Issuance. These policies also undergo a yearly
review. EA-11, Arrest Procedures, was most recently amended on June 14, 2018. EB-1, Traffic
Enforcement, Violator Contacts, and Citation Issuance, was most recently amended on January 11,
2018.
Phase 2 compliance is demonstrated through the review of arrests and investigations related to this
Paragraph. MCSO has provided copies of all immigration-related arrests and investigations, copies
of all arrests and investigations related to identity fraud, and copies of arrests and investigations
related to lack of identity documents. MCSO has consistently provided the necessary
documentation to support its compliance with the requirements of Paragraph 26.
MCSO personnel have also received 4th and 14th Amendment training to reinforce the policies
which adopts the requirements of this Paragraph.
In accordance with Paragraph 134, the Monitor may refrain from conducting an audit or review of
the requirements of Paragraph 26 as previous assessments of the requirements have been found to
have been fully implemented in practice and the intended outcome has been achieved.
Paragraph 27. The MCSO shall remove discussion of its LEAR Policy from all agency written
Policies and Procedures, except that the agency may mention the LEAR Policy in order to clarify
that it is discontinued.
MCSO remains in Full and Effective Compliance with Paragraph 27.
MCSO is in full and effective compliance with the requirements for Paragraph 27 in accordance
with Paragraph 13. Phase 1 and Phase 2 compliance with Paragraph 27 was first achieved on June
                                                                                                 16
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 18 of 69



30, 2014. MCSO achieved three consecutive years of Phase 1 and Phase 2 compliance with this
Paragraph on June 30, 2017. On April 22, 2019 the Monitoring Team concurred with MCSO’s
assertion of full and effective compliance with the requirements for Paragraph 27.
MCSO does not have a LEAR policy, which is described as the detaining of persons believed to be
in the country without authorization but whom they cannot arrest on state charges, in order to
summon a supervisor and communicate with federal authorities. The Monitor has verified through
document reviews and site visits that MCSO does not have a LEAR policy.
In accordance with Paragraph 134, the Monitor may refrain from conducting an audit or review of
the requirements of Paragraph 27 as previous assessments of the requirements have been found to
have been fully implemented in practice and the intended outcome has been achieved.
Paragraph 28. The MCSO shall promulgate a new policy or policies, or will revise its existing
policy or policies, relating to the enforcement of Immigration-Related Laws to ensure that they, at a
minimum:
   a. specify that unauthorized presence in the United States is not a crime and does not itself
       constitute reasonable suspicion or probable cause to believe that a person has committed or
       iscommitting any crime;
   b. prohibit officers from detaining any individual based on actual or suspected “unlawful
       presence,” without something more;
   c. prohibit officers from initiating a pre-textual vehicle stop where an officer has reasonable
       suspicion or probable cause to believe a traffic or equipment violation has been or is being
       committed in order to determine whether the driver or passengers are unlawfully present;
   d. prohibit the Deputies from relying on race or apparent Latino ancestry to any degree to
       select whom to stop or to investigate for an Immigration-Related Crime (except in
       connection with a specific suspect description);
   e. prohibit Deputies from relying on a suspect’s speaking Spanish, or speaking English with an
       accent, or appearance as a day laborer as a factor in developing reasonable suspicion or
       probable cause to believe a person has committed or is committing any crime, or reasonable
       suspicion to believe that an individual is in the country without authorization;
   f. unless the officer has reasonable suspicion that the person is in the country unlawfully and
       probable cause to believe the individual has committed or is committing a crime, the MCSO
       shall prohibit officers from (a) questioning any individual as to his/her alienage or
       immigration status; (b) investigating an individual’s identity or searching the individual in
       order to develop evidence of unlawful status; or (c) detaining an individual while contacting
       ICE/CBP with an inquiry about immigration status or awaiting a response from ICE/CBP.
       In such cases, the officer must still comply with Paragraph 25(g) of this Order.
       Notwithstanding the foregoing, an officer may (a) briefly question an individual as to his/her
       alienage or immigration status; (b) contact ICE/CBP and await a response from federal
       authorities if the officer has reasonable suspicion to believe the person is in the country
       unlawfully and reasonable suspicion to believe the person is engaged in an Immigration-
       Related Crime for which unlawful immigration status is an element, so long as doing so does
       not unreasonably extend the stop in violation of Paragraph 25(g) of this Order;
   g. prohibit Deputies from transporting or delivering an individual to ICE/CBP custody from a
       traffic stop unless a request to do so has been voluntarily made by the individual;


                                                                                                 17
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 19 of 69



   h. require that, before any questioning as to alienage or immigration status or any contact with
       ICE/CBP is initiated, an officer checks with a Supervisor to ensure that the circumstances
       justify such an action under MCSO policy and receive approval to proceed. Officers must
       also document, in every such case, (a) the reason(s) for making the immigration-status
       inquiry or contacting ICE/CBP, (b) the time approval was received, (c) when ICE/CBP was
       contacted, (d) the time it took to receive a response from ICE/CBP, if applicable, and (e)
       whether the individual was then transferred to ICE/CBP custody.
MCSO remains in Full and Effective Compliance with Paragraph 28.
MCSO remains in full and effective compliance with the requirements for Paragraph 28 in
accordance with Paragraph 13. MCSO achieved three consecutive years of Phase 1 and Phase 2
compliance with the requirements for Paragraph 28 on December 31, 2017. In the memorandum
dated January 28, 2019 and in reference to the subject of MCSO’s Assertions of Full and Effective
Compliance with Various First Order Paragraphs, the Monitoring Team concurred with MCSO’s
assertion of full and effective compliance with the requirements for Paragraph 28.
Phase 1 compliance is demonstrated by the production and revision of policies relating to the
enforcement of immigration-related laws. The policies required to be created or revised as required
by this Paragraph have been produced. These policies undergo an annual review. CP-8,
Preventing Racial and Other Bias-Based Policing, was most recently amended on September 26,
2018. EA-11, Arrest Procedures, was most recently amended on June 14, 2018. EB-1, Traffic
Enforcement, Violator Contacts, and Citation Issuance, was most recently amended on January 11,
2018.
Phase 2 compliance is established through the reviews of incidents involving contact with the
public, including traffic stops, arrests, and investigative stops. MCSO has provided arrest reports,
criminal citations, traffic stops, NTSCF’s, and IRs as documentation of compliance with this
Paragraph. Applicable MCSO personnel are trained in the required policies in addition to receiving
annual Bias Free policing, and 4th and 14th Amendment training.
In accordance with Paragraph 134, the Monitor may refrain from conducting an audit or review of
the requirements of Paragraph 28 as previous assessments of the requirements have been found to
have been fully implemented in practice and the intended outcome has been achieved.
Paragraph 29. MCSO Policies and Procedures shall define terms clearly, comply with applicable
law and the requirements of this Order, and comport with current professional standards.
MCSO remains in Full and Effective Compliance with Paragraph 29.
MCSO remains in full and effective compliance with the requirements for Paragraph 29 in
accordance with Paragraph 13. MCSO achieved three consecutive years of Phase 2 compliance
with the requirements for Paragraph 29 on December 31, 2017. In the memorandum dated January
28, 2019 and in reference to the subject of MCSO’s Assertions of Full and Effective Compliance
with Various First Order Paragraphs, the Monitoring Team concurred with MCSO’s assertion of full
and effective compliance with the requirements for Paragraph 29. MCSO has consistently provided
drafts of all Order-related policies and procedures to the Monitor and Parties prior to publication.
The finalized drafts have received approval from the Monitoring Team prior to being published.
MCSO delivers law enforcement services consistent with the Constitution, and the laws of the
United States and Arizona. The MCSO continually reviews its Office policies and procedures to
provide guidance and direction to personnel to fulfill their duties and obligations under federal and
Arizona law. MCSO is committed to ensuring equal protection under the law and bias-free policing.
                                                                                                 18
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 20 of 69



MCSO will continue to comprehensively review all Patrol Operations Policies and Procedures as an
adopted best practice.
In accordance with Paragraph 134, the Monitor may refrain from conducting an audit or review of
the requirements of Paragraph 29 as previous assessments of the requirements have been found to
have been fully implemented in practice and the intended outcome has been achieved.
Paragraph 30. Unless otherwise noted, the MCSO shall submit all Policies and Procedures and
amendments to Policies and Procedures provided for by this Order to the Monitor for review
within 90 days of the Effective Date pursuant to the process described in Section IV. These Policies
and Procedures shall be approved by the Monitor or the Court prior to their implementation.
MCSO remains in Full and Effective Compliance with Paragraph 30.
MCSO remains in full and effective compliance with the requirements for Paragraph 30 in
accordance with Paragraph 13. Phase 1 compliance with this Paragraph is not applicable. Phase 2
compliance with Paragraph 30 was first achieved on December 31, 2014. MCSO achieved three
consecutive years of compliance with this Paragraph on December 31, 2017. In the memorandum
dated January 28, 2019 and in reference to the subject of MCSO’s Assertions of Full and Effective
Compliance with Various First Order Paragraphs, the Monitoring Team concurred with MCSO’s
assertion of full and effective compliance with the requirements for Paragraph 30.
MCSO has consistently provided drafts of all Order-related policies and procedures to the Monitor
and Parties prior to publication. The finalized drafts have received approval from the Monitoring
Team prior to being published.
In accordance with Paragraph 134, the Monitor may refrain from conducting an audit or review of
the requirements of Paragraph 30 as previous assessments of the requirements have been found to
have been fully implemented in practice and the intended outcome has been achieved.
Paragraph 31. Within 60 days after such approval, MCSO shall ensure that all relevant MCSO
Patrol Operation Personnel have received, read, and understand their responsibilities pursuant to
the Policy or Procedure. The MCSO shall ensure that personnel continue to be regularly notified
of any new Policies and Procedures or changes to Policies and Procedures. The Monitor shall
assess and report to the Court and the Parties on whether he/she believes relevant personnel are
provided sufficient notification of, and access to, and understand each policy or procedure as
necessary to fulfill their responsibilities.
MCSO remains in Full and Effective Compliance with Paragraph 31.
MCSO remains in full and effective compliance with the requirements for Paragraph 31 in
accordance with Paragraph 13. Phase 1 and Phase 2 compliance with Paragraph 31 was first
achieved on March 31, 2016. MCSO achieved three consecutive years of Phase 1 and Phase 2
compliance with this Paragraph on March 31, 2019. In the memorandum dated October 2, 2019
and in reference to the subject of MCSO’s Assertions of Full and Effective Compliance with
Various First Order Paragraphs, the Monitoring Team concurred with MCSO’s assertion of full and
effective compliance with the requirements for Paragraph 31.
Phase 1 compliance is demonstrated by MCSO Policy GA-1, Development of Written Orders,
which establishes uniform procedures for the development, distribution, acknowledgement, and
availability of Office Policy.
Phase 2 compliance is demonstrated by the requirements regarding MCSO personnel’s receipt and
comprehension of the Policies and Procedures. MCSO implemented the E-Policy system in January
                                                                                                19
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 21 of 69



2015 to meet these requirements. In January of 2018, MCSO transitioned to the HUB online
system to meet the requirement for employees to review and acknowledge an understanding of the
relevant policies.
In accordance with Paragraph 134, the Monitor may refrain from conducting an audit or review of
the requirements of Paragraph 31 as previous assessments of the requirements have been found to
have been fully implemented in practice and the intended outcome has been achieved.
Paragraph 32. The MCSO shall require that all Patrol Operation personnel report violations of
policy; that Supervisors of all ranks shall be held accountable for identifying and responding to
policy or procedure violations by personnel under their command; and that personnel be held
accountable for policy and procedure violations. The MCSO shall apply policies uniformly.
MCSO is in Phase 1 compliance with Paragraph 32. Based on the Monitor’s 24th Quarterly
Report, MCSO is not in Phase 2 compliance.
Paragraph 32 requires that Patrol personnel report violations of policy, supervisors be held
accountable for identifying and responding to policy violations by personnel under their command,
and that personnel be held accountable for policy violations. Paragraph 32 is related to other
requirements in the Orders, as follows:
Paragraph 102 requires personnel to report alleged or apparent misconduct by MCSO personnel.
MCSO is “In Compliance” with Paragraph 102. The Monitor acknowledges that MCSO has
continued to identify and address misconduct that is raised by other employees or identified by
supervisory personnel.
Paragraph 170 requires the Sheriff to investigate all complaints and allegations of misconduct.
MCSO is “In Compliance” with Paragraph 170. The Monitor acknowledges during this reporting
period that 21 internal complaints and 42 external complaints were received and they were not
aware of any evidence that indicated that MCSO refused to accept and complete investigations.
Paragraph 185 requires that upon receipt of any allegation of misconduct, whether internally
discovered or based upon a civilian complaint, employees shall immediately notify the Professional
Standards Bureau (PSB). MCSO is “In Compliance” with Paragraph 185. The Monitor
acknowledges that in all but one of the administrative cases during this reporting period, PSB was
immediately notified at the time of the complaint as required. In one case, the field supervisor did
not immediately take a misconduct complaint as required and PSB was not notified of the allegation.
This was discovered internally, the original complaint was investigated, and PSB initiated a
misconduct investigation into the actions of the supervisor. The investigation determined the
supervisor failed to comply with MCSO policies regarding administrative misconduct investigations,
and the supervisor received an eight-hour suspension.
Paragraph 216 requires that the PSB Commander direct and ensure appropriate discipline and/or
corrective action. MCSO is “In Compliance” with Paragraph 216. The Monitor acknowledges that
appropriate discipline and/or corrective action was recommended by the PSB Commander and
provided preliminary determination of the range of discipline to the Appointing Authority.
Paragraph 222 requires the PSB Commander to make preliminary determinations of discipline to be
imposed in all cases. MCSO is “In Compliance” with Paragraph 222.
Compliance with the above-listed Paragraphs demonstrates that Patrol personnel are reporting
violations of policy and personnel are held accountable for policy violations, as required by this
Paragraph. The requirements of Paragraph 32 do not include the completion of a proper misconduct
investigation.
                                                                                                20
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 22 of 69



While some of the misconduct investigations may not have met all requirements for the proper
completion of misconduct investigations with regard to MCSO Policy or the Court’s Order, these
failures are identified and addressed in other Paragraphs of the Order, and should not be considered
for compliance with Paragraph 32.
MCSO requests a change in compliance assessment methodology and requests Phase 2
compliance for Paragraph 32.
MCSO continues to work towards compliance with the quality of misconduct investigations
conducted by the Districts/Divisions.
Paragraph 34. MCSO shall review each policy and procedure on an annual basis to ensure that
the policy or procedure provides effective direction to MCSO Personnel and remains consistent
with this Order, current law and professional standards. The MCSO shall document such annual
review in writing. MCSO also shall review Policies and Procedures as necessary upon notice of a
policy deficiency during audits or reviews. MCSO shall revise any deficient policy as soon as
practicable.
MCSO remains in Full and Effective Compliance with Paragraph 34.
MCSO remains in full and effective compliance with the requirements for Paragraph 34 in
accordance with Paragraph 13. Phase 1 and Phase 2 compliance with Paragraph 34 was first
achieved on December 31, 2015. MCSO achieved three consecutive years of Phase 1 and Phase 2
compliance with this Paragraph on December 31, 2018. In the memorandum dated June 25, 2019
and in reference to the subject of MCSO’s Assertions of Full and Effective Compliance with
Various First Order Paragraphs, the Monitoring Team concurred with MCSO’s assertion of full and
effective compliance with the requirements for Paragraph 34.
Phase 1 compliance is demonstrated by MCSO Policy GA-1, Development of Written Orders,
which establishes uniform procedures for the development, distribution, acknowledgement, and
availability of Office Policy. All Critical Policies, as well the specific policies related to the Court’s
Orders, are reviewed annually.
Phase 2 compliance is demonstrated by the statements of annual review, copies of published
policies which clearly indicate the effective date of the policies, and if applicable, copies of policies
reviewed as a result of deficiencies identified during audits or reviews.
In accordance with Paragraph 134, the Monitor may refrain from conducting an audit or review of
the requirements of Paragraph 34 as previous assessments of the requirements have been found to
have been fully implemented in practice and the intended outcome has been achieved.




                                                                                                      21
     Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 23 of 69




Section 5: Pre-Planned Operations
General comments regarding Pre-Planned Operations:
MCSO did not conduct any Significant Operations during this rating period.
MCSO is in Phase 1 and Phase 2 compliance with the Paragraphs that pertain to Pre-Planned
Operations. MCSO has achieved full and effective compliance with the requirements for
Paragraphs 35, 36, 37, 38, and 40. Although MCSO is in compliance with Paragraph 39, MCSO
has not yet achieved three consecutive years of compliance. This is due to the Amendments to the
Supplemental Permanent Injunction/Judgment Order (Document 2100) issued on August 3, 2017
that returned the responsibility for compliance with Paragraph 39 to MCSO.
The requirements of conducting Pre-Planned Operations as outlined in these Paragraphs have been
fully adopted by MCSO as evident in Policy GJ-33, the Special Investigations Division (SID)
Operations Manual, and the CID Operations Manual. MCSO has demonstrated through practice
and implementation of policy and operations manuals that it is committed to conducting
Significant Operations in accordance with these recognized and adopted procedures.
The following is a listing of each Paragraph in Section 5, Pre-Planned Operations, that MCSO is
rated as “in compliance” or “not applicable” for both Phase 1 and Phase 2: Paragraph 39.
Paragraphs for which MCSO remains in “full and effective compliance” are detailed with the
reasons for the assertions.
Paragraph 35. The Monitor shall regularly review the mission statement, policies and
operations documents of any Specialized Unit within the MCSO that enforces Immigration-
Related Laws to ensure that such unit(s) is/are operating in accordance with the Constitution,
the laws of the United States and State of Arizona, and this Order.
MCSO remains in Full and Effective Compliance with Paragraph 35.
MCSO remains in full and effective compliance with the requirements for Paragraph 35 in
accordance with Paragraph 13. MCSO achieved three consecutive years of Phase 1 and Phase 2
compliance with the requirements for Paragraph 35 on September 30, 2018. In the memorandum
dated January 28, 2019 and in reference to the subject of MCSO’s Assertions of Full and Effective
Compliance with Various First Order Paragraphs, the Monitoring Team concurred with MCSO’s
assertion of full and effective compliance with the requirements for Paragraph 35.
There are no specialized units within MCSO that enforce Immigration-Related laws. The SID
Operations Manual is required to be reviewed annually and has an effective date of April 1, 2018.
The SID organizational chart and the SID Operations Manual support that the Anti-Trafficking
Unit no longer exists and that there are no specialized units in MCSO that enforce Immigration-
Related Laws. MCSO does not enforce Immigration-Related laws.
In accordance with Paragraph 134, the Monitor may refrain from conducting an audit or review of
the requirements of Paragraph 35 as previous assessments of the requirements have been found to
have been fully implemented in practice and the intended outcome has been achieved.
Paragraph 36. The MCSO shall ensure that any Significant Operations or Patrols are initiated
and carried out in a race-neutral fashion. For any Significant Operation or Patrol involving 10
or more MCSO personnel, excluding posse members, the MCSO shall develop a written protocol
including a statement of the operational motivations and objectives, parameters for supporting
documentation that shall be collected, operations plans, and provide instructions to supervisors,
deputies and posse members. That written protocol shall be provided to the Monitor in advance
of any Significant Operation or Patrol.
                                                                                               22
     Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 24 of 69



MCSO remains in Full and Effective Compliance with Paragraph 36.
MCSO remains in full and effective compliance with the requirements for Paragraph 36 in
accordance with Paragraph 13. In the memorandum dated January 28, 2019 and in reference to
the subject of MCSO’s Assertions of Full and Effective Compliance with Various First Order
Paragraphs, the Monitoring Team concurred with MCSO’s assertion of full and effective
compliance with the requirements for Paragraph 36.
MCSO achieved compliance with the requirements of Paragraph 36 on December 31, 2014 and
has remained in compliance since that time. MCSO implemented the requirements for
conducting significant operations beginning with the initial publication of GJ-33, Significant
Operations, on September 5, 2014. Policy GJ-33 is reviewed annually and was most recently
amended on May 10, 2018. In addition to Policy GJ-33, MCSO has a Significant Operations
Protocol Template that includes a statement of the operational motivations and objectives,
parameters for supporting documentation that shall be collected, and instructions to supervisors,
deputies and posse members. Since the requirements for conducting significant operations have
been implemented, MCSO has conducted only one Significant Operation. That one Significant
Operation was “Operation Borderline” and it was conducted in October 2014. MCSO met all
requirements for pre-planned operations during “Operation Borderline”.
The requirements for pre-planned operations outlined in MCSO Policy GJ-33, Significant
Operations, have been adopted as best practice and will continue to be utilized and adhered to
by MCSO.
In accordance with Paragraph 134, the Monitor may refrain from conducting an audit or review
of the requirements of Paragraph 36 as previous assessments of the requirements have been
found to have been fully implemented in practice and the intended outcome has been achieved.
Paragraph 37. The MCSO shall submit a standard template for operations plans and standard
instructions for supervisors, deputies and posse members applicable to all Significant
Operations or Patrols to the Monitor for review pursuant to the process described in Section IV
within 90 days of the Effective Date. In Exigent Circumstances, the MCSO may conduct
Significant Operations or Patrols during the interim period, but such patrols shall be conducted
in a manner that is in compliance with the requirement of this Order. Any Significant Operations
or Patrols thereafter must be in accordance with the approved template and instructions.
MCSO remains in Full and Effective Compliance with Paragraph 37.
MCSO remains in full and effective compliance with the requirements for Paragraph 37 in
accordance with Paragraph 13. In the memorandum dated January 28, 2019 and in reference to
the subject of MCSO’s Assertions of Full and Effective Compliance with Various First Order
Paragraphs, the Monitoring Team concurred with MCSO’s assertion of full and effective
compliance with the requirements for Paragraph 37.
MCSO achieved compliance with the requirements of paragraph 37 on December 31, 2014
and has remained in compliance since that time. MCSO implemented the requirements for
conducting Significant Operations beginning with the initial publication of GJ-33, Significant
Operations, on September 5, 2014. Policy GJ-33 is reviewed annually and was most recently
amended on May 10, 2018. In addition to Policy GJ-33, MCSO has a Significant Operations
Protocol Template that includes a statement of the operational motivations and objectives,
parameters for supporting documentation that shall be collected, and instructions to
supervisors, deputies and posse members. Since the requirements for conducting significant

                                                                                                 23
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 25 of 69



 operations have been implemented, MCSO has conducted only one Significant Operation.
 That one Significant Operation was “Operation Borderline” and it was conducted in October
 2014. MCSO met all requirements for pre-planned operations during “Operation Borderline”.
 The requirements for pre-planned operations outlined in MCSO Policy GJ-33, Significant
 Operations, have been adopted as best practice and will continue to be utilized and adhered to
 by MCSO.
 In accordance with Paragraph 134, the Monitor may refrain from conducting an audit or
 review of the requirements of Paragraph 37 as previous assessments of the requirements have
 been found to have been fully implemented in practice and the intended outcome has been
 achieved.
 (Note: Amendments to Paragraphs 38 and 39 were ordered on August 03, 2017. See Doc.
 2100).
 Paragraph 38. If the MCSO conducts any Significant Operations or Patrols involving 10 or
 more MCSO Personnel excluding posse members, it shall create the following documentation
 and provide it to the Monitor and Plaintiffs within 30 days after the operation:
   a. documentation of the specific justification/reason for the operation, certified as drafted
      prior to the operation (this documentation must include analysis of relevant, reliable, and
      comparative crime data);
   b. information that triggered the operation and/or selection of the particular site for the
      operation;
   c. documentation of the steps taken to corroborate any information or intelligence received
      from non-law enforcement personnel;
   d. documentation of command staff review and approval of the operation and operations
      plans;
   e. a listing of specific operational objectives for the patrol;
   f. documentation of specific operational objectives and instructions as communicated to
      participating MCSO Personnel;
   g. any operations plans, other instructions, guidance or post-operation feedback or debriefing
      provided to participating MCSO Personnel;
   h. a post-operation analysis of the patrol, including a detailed report of any significant events
      that occurred during the patrol;
   i. arrest lists, officer participation logs and records for the patrol; and
   j. data about each contact made during the operation, including whether it resulted in a
      citation or arrest.
MCSO remains in Full and Effective Compliance with Paragraph 38.
MCSO remains in full and effective compliance with the requirements for Paragraph 38 in
accordance with Paragraph 13. In the memorandum dated January 28, 2019 and in reference to
the subject of MCSO’s Assertions of Full and Effective Compliance with Various First Order
Paragraphs, the Monitoring Team concurred with MCSO’s assertion of full and effective
compliance with the requirements for Paragraph 38.
MCSO achieved compliance with the requirements of Paragraph 38 on December 31, 2014 and
has remained in compliance since that time. Policy GJ-33, Significant Operations, was initially
                                                                                                 24
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 26 of 69



published on September 5, 2014. Since the initial publication of GJ-33, MCSO has conducted
only one Significant Operation. That one significant operation was “Operation Borderline” and
it was conducted in October 2014. MCSO met all the requirements of this Paragraph during
“Operation Borderline”. MCSO has not conducted any Significant Operations since.
The requirements and protocols required by Paragraph 38 are fully implemented in MCSO
Policy GJ-33. Furthermore, the requirements for notification and production of supporting
documentation to the Monitor and Plaintiffs is required and outlined in the CID Manual. Should
MCSO conduct any future pre-planned operations that meet the requirements as outlined in this
Paragraph, the requirements and protocols established in Policy GJ-33 and the CID Operations
Manual will be followed. MCSO is committed to adhering to Policy GJ-33 as a best practice for
conducting Significant Operations.
In accordance with Paragraph 134, the Monitor may refrain from conducting an audit or review
of the requirements of Paragraph 38 as previous assessments of the requirements have been
found to have been fully implemented in practice and the intended outcome has been achieved.
Paragraph 40. The MCSO shall notify the Monitor and Plaintiffs within 24 hours of any
immigration related traffic enforcement activity or Significant Operation involving the arrest of
5 or more people unless such disclosure would interfere with an on-going criminal investigation
in which case the notification shall be provided under seal to the Court, which may determine
that disclosure to the Monitor and Plaintiffs would not interfere with an on-going criminal
investigation. In any event, as soon as disclosure would no longer interfere with an on-going
criminal investigation, MCSO shall provide the notification to the Monitor and Plaintiffs. To the
extent that it is not already covered above by Paragraph 38, the Monitor and Plaintiffs may
request any documentation related to such activity as they deem reasonably necessary to ensure
compliance with the Court’s orders.
MCSO remains in Full and Effective Compliance with Paragraph 40.
MCSO remains in full and effective compliance with the requirements for Paragraph 40 in
accordance with Paragraph 13. In the memorandum dated January 28, 2019 and in reference to the
subject of MCSO’s Assertions of Full and Effective Compliance with Various First Order
Paragraphs, the Monitoring Team concurred with MCSO’s assertion of full and effective
compliance with the requirements for Paragraph 40.
MCSO achieved compliance with the requirements of Paragraph 40 on December 31, 2014 and has
remained in compliance since that time. Since implementing Policy GJ-33 in 2014, MCSO has
conducted just one Significant Operation, “Operation Borderline”, that required compliance with
Paragraph 40. “Operation Borderline” met all required notifications and protocols outlined in
Paragraph 40. Beginning in November 2015, MCSO has been providing an affirmative statement
as a clarification request that no immigration related traffic enforcement activity or Significant
Operation involving the arrest of 5 or more people took place. The requirements for pre-planned
operations outlined in MCSO Policy GJ-33, Significant Operations, have been adopted as best
practice and will continue to be utilized and adhered to by MCSO.
In accordance with Paragraph 134, the Monitor may refrain from conducting an audit or review of
the requirements of Paragraph 40 as previous assessments of the requirements have been found to
have been fully implemented in practice and the intended outcome has been achieved.




                                                                                              25
       Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 27 of 69




Section 6: Training
As briefly discussed in our last quarterly report, COVID-19 presented MCSO Training with a
unique and unexpected obstacle not only to training deployment but also to training development.
This includes limited ability to offer in person training due to reduction in class size as well as
instructor availability due to COVID-19 related hardships. There was also a hesitancy to record
training videos. Although the Court Order Related Training (CORT) Unit Commander hoped to
resume normal training operations this quarter, the COVID-19 pandemic worsened in Arizona
during this reporting period. MCSO is working on developing and delivering CORT Training in the
most responsible and reasonable manner possible.
Some of the accomplishments MCSO Training was able to achieve during this quarter include:
   •   Continued progress on the History of Discrimination Video project related to the CPP.
       Video interviews were completed, and a rough draft video was submitted to the Monitor,
       CAB, and Parties in June. MCSO received comments from the Monitor, CAB, and Parties
       in August, and responded to those comments in early September. Further details will be
       provided in the next quarterly report.
   •   MCSO received final approval and deployed the CP-8 Briefing for the first 6 months of
       2020.
   •   The 2020 Supervisor Responsibilities Effective Law Enforcement (SRELE) course was
       approved by the Monitor in June 2020.
   •   CORT personnel continued to work on 2020 PSB-8 External and PSB-40 lesson plans. The
       2020 PSB-8 Internal was postponed due to the pandemic. It is now scheduled for the 3rd
       quarter of 2020.
   •   CORT personnel continued to work on 2020 Annual Combined Training as well as Blue
       Team and EIS courses.
   •    MCSO identified a qualified vendor to provide cultural competency training related the
        FTO program and Goal 5 of the CPP. This vendor was approved and will deliver relative
        training to MCSO’s FTO’s in October 2020.
The following is a listing of each Paragraph in Section 6, Training, that MCSO is rated as “in
compliance” or “not applicable” for Phase 1 and Phase 2: 42, 43, 44, 47, 48, 49, 50, 51, 52, and 53.
Paragraphs that MCSO remains in “full and effective compliance” are detailed with the reasons for
the assertions.
Paragraph 45. The Training may incorporate adult-learning methods that incorporate
roleplaying scenarios, interactive exercises, as well as traditional lecture formats.
MCSO remains in Full and Effective Compliance with Paragraph 45.
MCSO is in full and effective compliance with the requirements for Paragraph 45 in accordance
with Paragraph 13. In the memorandum dated January 6, 2020 and in reference to the subject of
MCSO’s Assertions of Full and Effective Compliance with Various First Order Paragraphs, the
Monitoring Team concurred with MCSO’s assertion of full and effective compliance with the
requirements for Paragraph 45.
Phase 1 compliance is not applicable. Phase 2 compliance with Paragraph 45 was first achieved on
June 30, 2016. MCSO achieved three consecutive years of Phase 2 compliance with this Paragraph
on June 30, 2019.
                                                                                              26
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 28 of 69



MCSO Training has incorporated adult-learning methods that include roleplaying scenarios (if
appropriate), interactive exercises (if appropriate), and traditional lecture. The MCSO Training
Division works with the Monitor and Parties to develop Court’s Order related Training curricula
including deciding what appropriate adult learning methods should be incorporated in specific
Training curricula. MCSO will continue to work with the Monitor and Parties to ensure that
acceptable adult learning methods are incorporated in Court’s Order related Training, allowing
MCSO to maintain compliance with this Paragraph.
In accordance with Paragraph 134, the Monitor may refrain from conducting an audit or review of
the requirements of Paragraph 45 as previous assessments of the requirements have been found to
have been fully implemented in practice and the intended outcome has been achieved.
Paragraph 46. The curriculum and any materials and information on the proposed instructors
for the Training provided for by this Order shall be provided to the Monitor within 90 days of
the Effective Date for review pursuant to the process described in Section IV. The Monitor and
Plaintiffs may provide resources that the MCSO can consult to develop the content of the
Training, including names of suggested instructors.
MCSO remains in Full and Effective Compliance with Paragraph 46.
MCSO is in full and effective compliance with the requirements for Paragraph 46 in accordance
with Paragraph 13. In the memorandum dated January 6, 2020 and in reference to the subject of
MCSO’s Assertions of Full and Effective Compliance with Various First Order Paragraphs, the
Monitoring Team concurred with MCSO’s assertion of full and effective compliance with the
requirements for Paragraph 46.
Phase 1 compliance is not applicable. Phase 2 compliance with Paragraph 46 was first achieved on
June 30, 2016. MCSO achieved three consecutive years of Phase 2 compliance with this Paragraph
on June 30, 2019.
MCSO has consistently provided the curriculum and proposed instructor information for Court’s
Order required training. MCSO adheres to the review process of lesson plans, power points, and
tests. The information on proposed instructors for Court’s Order required training, including
Curriculum Vitae and Training Instructor Misconduct and Disciplinary Reviews, have been
consistently provided to the Monitor for review.
In accordance with Paragraph 134, the Monitor may refrain from conducting an audit or review of
the requirements of Paragraph 46 as previous assessments of the requirements have been found to
have been fully implemented in practice and the intended outcome has been achieved.




                                                                                            27
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 29 of 69




Section 7: Traffic Stop Documentation and Data Collection
General Comments regarding Traffic Stop Documentation and Data Collection
Between April 1, 2020 and June 30, 2020, BIO conducted three traffic stop related inspections to
comply with Paragraph 64 of the Court’s Order. The Traffic Stop Data Collection inspection reviews
monthly traffic stop data to ensure compliance with Office Policy and Paragraphs 54-57 of the
Court’s Order. This inspection is based on Paragraph 64 of the Court’s Order and is conducted using
the traffic stop data sample that is randomly chosen by the Monitor Team. This inspection ensures
that MCSO: a) collected all traffic stop data to comply with MCSO Policy, EB-2, Traffic Stop Data
Collection; b) accurately completed all forms associated to traffic stops; c) closed and validated all
TraCS forms; and d) used the correct CAD codes and sub codes. The second quarter of 2020 had an
overall compliance rate of 87%. This was a 1% decrease from the previous quarter’s rate. The
monthly compliance rates were 77% for April, 91% for May, and 94% for June.
With the implementation of BWCs, the Audits and Inspections Unit (AIU)’s inspection matrix
increased beyond the scope of the Court’s Order or Monitor.
MCSO implemented the TraCS system which enables deputies to electronically record traffic stop
data and issue printed contact receipts to vehicle occupants. All marked patrol vehicles,
approximately 189, assigned to the Patrol Bureau are equipped with the TraCS system to capture the
traffic stop data as required by Paragraph 54.
The following is a listing of each Paragraph in Section 7, Traffic Stop Documentation and Data
Collection, that MCSO is rated as “in compliance” or “not applicable” for Phase 1 and Phase 2: 57,
62, and 66.
Paragraphs for which MCSO remains in “full and effective compliance” are detailed with the reasons
for the assertions. Paragraphs that are rated as “not in compliance” or “deferred” along with plans to
correct any problems and responses to concerns are also listed in detail.
Paragraph 54. Within 180 days of the Effective Date, MCSO shall develop a system to ensure that
Deputies collect data on all vehicle stops, whether or not they result in the issuance of a citation or
arrest. This system shall require Deputies to document, at a minimum:
  a. the name, badge/serial number, and unit of each Deputy and posse member involved;
  b. the date, time and location of the stop, recorded in a format that can be subject to
       geocoding;
  c. the license plate state and number of the subject vehicle;
  d. the total number of occupants in the vehicle;
  e. the Deputy’s subjective perceived race, ethnicity and gender of the driver and any
       passengers, based on the officer’s subjective impression (no inquiry into an occupant’s
       ethnicity or gender is required or permitted);
  f. the name of any individual upon whom the Deputy runs a license or warrant check
       (including subject’s surname);
  g. an indication of whether the Deputy otherwise contacted any passengers, the nature of the
       contact, and the reasons for such contact;
  h. the reason for the stop, recorded prior to contact with the occupants of the stopped vehicle,
       including a description of the traffic or equipment violation observed, if any, and any
       indicators of criminal activity developed before or during the stop;
                                                                                                   28
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 30 of 69



   i. time the stop began; any available data from the E-Ticketing system regarding the time any
       citation was issued; time a release was made without citation; the time any arrest was made;
       and the time the stop/detention was concluded either by citation, release, or transport of a
       person to jail or elsewhere or Deputy’s departure from the scene;
   j. whether any inquiry as to immigration status was conducted and whether ICE/CBP was
       contacted, and if so, the facts supporting the inquiry or contact with ICE/CBP, the time
       Supervisor approval was sought, the time ICE/CBP was contacted, the time it took to
       complete the immigration status investigation or receive a response from ICE/CBP, and
       whether ICE/CBP ultimately took custody of the individual;
   k. whether any individual was asked to consent to a search (and the response), whether a
       probable cause search was performed on any individual, or whether a pat-and-frisk search
       was performed on any individual;
   l. whether any contraband or evidence was seized from any individual, and nature of the
       contraband or evidence; and
   m. the final disposition of the stop, including whether a citation was issued or an arrest was
       made or a release was made without citation.
MCSO is in Phase 1 compliance with Paragraph 54. Phase 2 compliance is Deferred.
There are 13 subparagraph requirements for Paragraph 54, a through l. The Monitor rates MCSO as
“Not in Compliance” for Subparagraphs 54.g, and 54.k. MCSO achieved compliance with
Subparagraph 54.l for this reporting period.
Paragraph 54.g requires an indication of whether the Deputy otherwise contacted any passengers,
the nature of the contact, and the reasons for such contact. MCSO has added a prompt in the TraCS
system to remind the deputy to provide a receipt when the passenger contact field of the Vehicle
Stop Contact Form (VSCF) is populated.
Paragraph 54.k requires MCSO to document whether any individual was asked to consent to a
search (and the response), whether a probable-cause search was performed on any individual, or
whether a pat-and-frisk search was performed on any individual. MCSO continues to reinforce this
requirement and the need for thorough supervisory reviews.
Paragraph 55. MCSO shall assign a unique ID for each incident/stop so that any other
documentation (e.g., citations, incident reports, tow forms) can be linked back to the stop.
MCSO remains in Full and Effective Compliance with Paragraph 55.
MCSO remains in full and effective compliance with the requirements for Paragraph 55 in
accordance with Paragraph 13. In the memorandum dated January 28, 2019 and in reference to the
subject of MCSO’s Assertions of Full and Effective Compliance with Various First Order
Paragraphs, the Monitoring Team concurred with MCSO’s assertion of full and effective
compliance with the requirements for Paragraph 55.
MCSO has been in compliance with the requirements of Paragraph 55 for at least three consecutive
years. Phase 1 and Phase 2 compliance with Paragraph 55 was first achieved on September 30,
2014. MCSO achieved three consecutive years of Phase 1 and Phase 2 compliance with this
Paragraph on September 30, 2017.
Phase 1 compliance is demonstrated by MCSO Policy GI-1, Radio and Enforcement
Communications Procedures, most recently amended on April 19, 2018 and MCSO Policy EB-2,
Traffic Stop Data Collection, most recently amended on April 13, 2018.
                                                                                               29
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 31 of 69



In support of Phase 2 compliance, MCSO has provided the VSCFs, CAD printouts, I/Viewer
documentation, citations, warning forms, and any IR that may have been generated as a result of
the traffic stop. The unique identifying number is automatically generated by the CAD software
and is sent to the deputy’s MDT at the time the deputy advises Communications of the traffic stop.
The unique identifier is visible and displayed at the top of the CAD printout and also visible on the
VSCF, the Arizona Traffic Citation, and the Warning/Repair Form. The Monitoring Team reviews
105 traffic stop cases each quarter. The unique identification number assigned to each event was
listed correctly on all CAD printouts for every stop.
In accordance with Paragraph 134, the Monitor may refrain from conducting an audit or review of
the requirements of Paragraph 55 as previous assessments of the requirements have been found to
have been fully implemented in practice and the intended outcome has been achieved.
Paragraph 56. The traffic stop data collection system shall be subject to regular audits and quality
control checks. MCSO shall develop a protocol for maintaining the integrity and accuracy of the
traffic stop data, to be reviewed by the Monitor pursuant to the process described in Section IV.
MCSO is not in Phase 1 or Phase 2 compliance with Paragraph 56.
There are three pending sections of the total thirty sections in the EIU Operations Manual, which
are yet to be finalized. These sections include the Definitions and Traffic Stop Monthly Reporting
(TSMR) sections and the Traffic Stop Annual Reporting (TSAR), which will be modified to align
with processes relative to the TSMR process. The TSAR section was approved prior to the
onboarding of CNA. These remaining sections cannot be finalized until the TSAR and TSMR
methodologies related to annual and monthly analyses of traffic stop data are determined to be
reliable and valid in accordance with the requirements of Paragraphs 66 and 67. MCSO continued
to make progress during the second quarter of 2020. The TSMR methodology was approved and
the TSAR methodology for the 5th TSAR was adjusted and finalized. The TSAR was published
and made available on MCSO’s website on May 27, 2020.
MCSO requests Phase 1 and Phase 2 compliance with this Paragraph. The Operations Manual
Section 306, Quality Control Process and Data Validation, was approved August 2, 2019. MCSO
continues to perform constant review and validation of traffic stop data on a weekly, monthly and
quarterly basis. This process results in Data Validations as well as Alerts related to Data
Validations. MCSO’s vendor, CNA, has commended MCSO for having very complete and clean
data in the analysis data set.
Paragraph 58. The MCSO shall ensure that all databases containing individual-specific data
comply with federal and state privacy standards governing personally identifiable information.
MCSO shall develop a process to restrict database access to authorized, identified users who are
accessing the information for a legitimate and identified purpose as defined by the Parties. If the
Parties cannot agree, the Court shall make the determination.
MCSO is in Full and Effective compliance with Paragraph 58.
MCSO is in full and effective compliance with the requirements for Paragraph 58 in accordance
with Paragraph 13. MCSO achieved three consecutive years of Phase 1 and Phase 2 compliance
with this Paragraph on December 31, 2019. In the memorandum dated July 20, 2020 and in
reference to the subject of MCSO’s Assertions of Full and Effective Compliance with Various First
Order Paragraphs, the Monitoring Team concurred with MCSO’s assertion of full and effective
compliance with the requirements for Paragraph 58.
Phase 1 compliance is demonstrated by MCSO policies GF-1, Criminal Justice Data Systems, and
GF-3, Criminal History Record Information and Public Records. These policies state that the
                                                                                                  30
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 32 of 69



dissemination of Criminal History Record Information (CHRI) is based on federal guidelines,
Arizona statutes, the Department of Public Safety (ASDPS), and the Arizona Criminal Justice
Information System (ACJIS); and that any violation is subject to fine. No secondary dissemination
is allowed. The policies require that the PSB provide written notification to the System Security
Officer whenever it has been determined that an employee has violated the policy by improperly
accessing any Office computer database system.
Phase 2 compliance is demonstrated by the Monitor’s inquiries of whether there have been any
instances of unauthorized access to and/or any improper uses of the database systems. The
Monitor also reviews all closed PSB cases and has access to any sustained or alleged violations of
the requirements of this Paragraph.
In accordance with Paragraph 134, the Monitor may refrain from conducting an audit or review of
the requirements of Paragraph 58 as previous assessments of the requirements have been found to
have been fully implemented in practice and the intended outcome has been achieved.
Paragraph 59. Notwithstanding the foregoing, the MCSO shall provide full access to the collected
data to the Monitor and Plaintiffs’ representatives, who shall keep any personal identifying
information confidential. Every 180 days, MCSO shall provide the traffic stop data collected up to
that date to the Monitor and Plaintiffs’ representatives in electronic form. If proprietary software
is necessary to view and analyze the data, MCSO shall provide a copy of the same. If the Monitor
or the Parties wish to submit data with personal identifying information to the Court, they shall
provide the personally identifying information under seal.
MCSO remains in Full and Effective Compliance with Paragraph 59.
MCSO remains in full and effective compliance with the requirements for Paragraph 59 in
accordance with Paragraph 13. In the memorandum dated January 28, 2019 and in reference to the
subject of MCSO’s Assertions of Full and Effective Compliance with Various First Order
Paragraphs, the Monitoring Team concurred with MCSO’s assertion of full and effective
compliance with the requirements for Paragraph 59.
MCSO has been in compliance with the requirements of Paragraph 59 for at least three consecutive
years. Phase 1 compliance with this paragraph is not applicable. Phase 2 compliance with
Paragraph 59 was first achieved on June 30, 2014. MCSO achieved three consecutive years of
compliance with Paragraph 59 on June 30, 2017.
MCSO has captured traffic stop data electronically since April 1, 2014. All marked patrol vehicles
are equipped with the TraCS system. All patrol deputies have been trained in TraCS data entry.
BIO provides the traffic stop data to the Monitoring Team on a monthly basis. This traffic stop
data includes a spreadsheet of all traffic stops for the reporting period and a listing of event
numbers. MCSO has historically provided full access to all available collected electronic and
written data for traffic stops.
In accordance with Paragraph 134, the Monitor may refrain from conducting an audit or review of
the requirements of Paragraph 59 as previous assessments of the requirements have been found to
have been fully implemented in practice and the intended outcome has been achieved.
Paragraph 60. Within one year of the Effective Date, the MCSO shall develop a system by which
Deputies can input traffic stop data electronically. Such electronic data system shall have the
capability to generate summary reports and analyses, and to conduct searches and queries. MCSO
will explore whether such data collection capability is possible through the agency’s existing CAD
and MDT systems, or a combination of the CAD and MDT systems with a new data collection
system. Data need not all be collected in a single database; however, it should be collected in a
                                                                                                  31
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 33 of 69



format that can be efficiently analyzed together. Before developing an electronic system, the
MCSO may collect data manually but must ensure that such data can be entered into the electronic
system in a timely and accurate fashion as soon as practicable.
MCSO remains in Full and Effective Compliance with Paragraph 60.
MCSO remains in full and effective compliance with the requirements for Paragraph 60 in
accordance with Paragraph 13. In the memorandum dated January 28, 2019 and in reference to the
subject of MCSO’s Assertions of Full and Effective Compliance with Various First Order
Paragraphs, the Monitoring Team concurred with MCSO’s assertion of full and effective
compliance with the requirements for Paragraph 60.
MCSO has been in compliance with the requirements of Paragraph 60 for at least three consecutive
years. Phase 1 and Phase 2 compliance with Paragraph 60 was first achieved on September 30,
2015. MCSO achieved three consecutive years of Phase 1 and Phase 2 compliance with this
paragraph on September 30, 2018.
Phase 1 compliance is demonstrated by MCSO Policy EB-1, Traffic Enforcement, Violator
Contacts, and Citation Issuance, most recently amended on January 11, 2018 and MCSO Policy
EB-2, Traffic Stop Data Collection, most recently amended on April 13, 2018.
Phase 2 compliance is demonstrated through the use of the TraCS system and the ability for BIO to
generate summary reports and analyses, and to conduct searches and queries. All marked patrol
vehicles are equipped with the TraCS system and deputies have the ability to input traffic stop data
electronically.
In accordance with Paragraph 134, the Monitor may refrain from conducting an audit or review of
the requirements of Paragraph 60 as previous assessments of the requirements have been found to
have been fully implemented in practice and the intended outcome has been achieved.
Paragraph 61. The MCSO will issue functional video and audio recording equipment to all
patrol deputies and sergeants who make traffic stops, and shall commence regular operation
and maintenance of such video and audio recording equipment. Such issuance must be
complete within 120 days of the approval of the policies and procedures for the operation,
maintenance, and data storage for such on-person body cameras and approval of the purchase
of such equipment and related contracts by the Maricopa County Board of Supervisors. Subject
to Maricopa County code and the State of Arizona’s procurement law, The Court shall choose
the vendor for the video and audio recording equipment if the Parties and the Monitor cannot
agree on one.
MCSO is in Full and Effective Compliance with Paragraph 61.
MCSO is in full and effective compliance with the requirements for Paragraph 61 in accordance
with Paragraph 13. In the memorandum dated January 6, 2020 and in reference to the subject of
MCSO’s Assertions of Full and Effective Compliance with Various First Order Paragraphs, the
Monitoring Team concurred with MCSO’s assertion of full and effective compliance with the
requirements for Paragraph 61.
Phase 1 and Phase 2 compliance with Paragraph 61 was first achieved on June 30, 2016. MCSO
achieved three consecutive years of Phase 1 and Phase 2 compliance with this Paragraph on June
30, 2019.
Phase 1 compliance is demonstrated by MCSO Policy GJ-35, Body-Worn Cameras, most recently
amended on January 7, 2017. This policy establishes a standardized system for creating,
                                                                                              32
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 34 of 69



impounding, retaining, and destroying audio and/or video recordings made with body-worn
cameras during investigative or law enforcement activities and contact with members of the public.
Phase 2 compliance is demonstrated by the issuance of body-worn cameras to all required patrol
personnel and the full implementation that occurred on May 16, 2016. Furthermore, body-worn
camera videos of random samples of traffic stops are provided to the Monitor for the assessment of
traffic stop related Paragraphs 25 and 54. Reviews of these incidents provide verification that all
Patrol deputies have been issued body-worn cameras, and properly utilize the devices.
In accordance with Paragraph 134, the Monitor may refrain from conducting an audit or review of
the requirements of Paragraph 61 as previous assessments of the requirements have been found to
have been fully implemented in practice and the intended outcome has been achieved.
Paragraph 63. MCSO shall retain traffic stop written data for a minimum of 5 years after it is
created, and shall retain in-car camera recordings for a minimum of 3 years unless a case
involving the traffic stop remains under investigation by the MCSO or the Monitor, or is the subject
of a Notice of Claim, civil litigation or criminal investigation, for a longer period, in which case
the MCSO shall maintain such data or recordings for at least one year after the final disposition of
the matter, including appeals. MCSO shall develop a formal policy, to be reviewed by the Monitor
and the Parties pursuant to the process described in Section IV and subject to the District Court, to
govern proper use of the on-person cameras; accountability measures to ensure compliance with
the Court’s orders, including mandatory activation of video cameras for traffic stops; review of the
camera recordings; responses to public records requests in accordance with the Order and
governing law; and privacy protections. The MCSO shall submit such proposed policy for review
by the Monitor and Plaintiff’s counsel within 60 days of the Court’s issuance of an order
approving the use of on-body cameras as set forth in this stipulation. The MCSO shall submit a
request for funding to the Maricopa County Board of Supervisors within 45 days of the approval by
the Court or the Monitor of such policy and the equipment and vendor(s) for such on-body
cameras.
MCSO is in Full and Effective compliance with Paragraph 63.
MCSO is in full and effective compliance with the requirements for Paragraph 63 in accordance
with Paragraph 13. MCSO achieved three consecutive years of Phase 1 and Phase 2 compliance
with this Paragraph on December 31, 2019. In the memorandum dated July 20, 2020 and in
reference to the subject of MCSO’s Assertions of Full and Effective Compliance with Various First
Order Paragraphs, the Monitoring Team concurred with MCSO’s assertion of full and effective
compliance with the requirements for Paragraph 63.
Phase 1 compliance is demonstrated by MCSO policies EB-2, Traffic Stop Data Collection, GJ-35
Body-Worn Cameras, and the Body-Worn Camera Operations Manual, which delineate the
requirements of this Paragraph. MCSO Policy EB-2 establishes procedures for the collection and
retention of traffic stop data. MCSO Policy GJ-35 establishes a standardized system for creating,
impounding, retaining, and destroying audio and/or video recordings made with body-worn
cameras during investigative or law enforcement activities and contact with members of the public.
The Body-Worn Camera Operations Manual provides specific guidance regarding the practices and
procedures associated with the Body-Worn Camera Program.
Phase 2 compliance is demonstrated by the reviews of body-worn camera videos conducted by the
Monitor as well as the Monitor’s inspections of the original hardcopy form of any handwritten
documentation of data collected during a traffic stop required to be stored at the District. These

                                                                                                 33
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 35 of 69



traffic stop written data files are inspected by the Monitor during site visits and have routinely been
found to be in compliance.
In accordance with Paragraph 134, the Monitor may refrain from conducting an audit or review of
the requirements of Paragraph 63 as previous assessments of the requirements have been found to
have been fully implemented in practice and the intended outcome has been achieved.
Paragraph 64. Within 180 days of the Effective Date, MCSO shall develop a protocol for periodic
analysis of the traffic stop data described above in Paragraphs 54 to 59 (“collected traffic stop
data”) and data gathered for any Significant Operation as described in this Order (“collected
patrol data”) to look for warning signs or indicia or possible racial profiling or other improper
conduct under this Order.
Based on the Monitor’s 24th Quarterly Report, MCSO is not in Phase 1 or Phase 2 Compliance with
Paragraph 64.
The remaining two sections of the EIU Operations Manual, Section 200. Definitions and Section 308.
Traffic Stop Monthly Analysis, Reporting, And Responses remain in development. Section 200 will
be submitted in the final submission to ensure that all definitions relative to the EIU and TSAU
functions are included. MCSO is currently exploring methods and developing methodologies to
address the findings resulting from the monthly analyses once approved and commenced.
MCSO continues to prioritize and work diligently to achieve compliance with this Paragraph. MCSO
has produced five Traffic Stop Annual Analysis Reports. The first Quarterly Report methodology
was approved During Q1 of 2020. MCSO and CNA worked on it through this quarter with it being
scheduled to be dropped in Quarter 3 of 2020. The Traffic Stops Monthly Analysis, looking at
individual behavior, is still in development with no firm start date in place.
Paragraph 65. MCSO shall designate a group with the MCSO Implementation Unit, or other
MCSO Personnel working under the supervision of a Lieutenant or higher-ranked officer, to
analyze the collected data on a monthly, quarterly and annual basis, and report their findings to
the Monitor and the Parties. This review group shall analyze the data to look for possible
individual-level, unit-level or systemic problems. Review group members shall not review or
analyze collected traffic stop data or collected patrol data relating to their own activities.
MCSO is in Phase 1 compliance with Paragraph 65. MCSO is not in Phase 2 compliance.
MCSO continues to prioritize and work to achieve compliance with this Paragraph. MCSO has
produced 5 Traffic Stop Annual Analysis Reports. The 5th TSAR was publicly released in April of
this quarter. The first quarterly report methodology was approved. MCSO and CNA worked on it
through this quarter. It is anticipated that it will be submitted for review soon. The Traffic Stops
Monthly Analysis, looking at individual behavior, is still in development with no firm start date in
place.
Paragraph 67. In this context, warning signs or indicia of possible racial profiling or other
misconduct include, but are not limited to:
  a. racial and ethnic disparities in deputies’, units’ or the agency’s traffic stop patterns,
     including disparities or increases in stops for minor traffic violations, arrests following a
     traffic stop, and immigration status inquiries, that cannot be explained by statistical
     modeling of race neutral factors or characteristics of deputies’ duties, or racial or ethnic
     disparities in traffic stop patterns when compared with data of deputies’ peers;
  b. evidence of extended traffic stops or increased inquiries/investigations where investigations
     involve a Latino driver or passengers;
                                                                                                   34
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 36 of 69



   c. a citation rate for traffic stops that is an outlier when compared to data of a Deputy’s peers,
       or a low rate of seizure of contraband or arrests following searches and investigations;
   d. indications that deputies, units or the agency is not complying with the data collection
       requirements of this Order; and
   e. other indications of racial or ethnic bias in the exercise of official duties.
MCSO is not in Phase 1 or Phase 2 compliance with Paragraph 67.
MCSO continues to work collaboratively with CNA and the Parties to develop the Traffic Stop
Monthly Reports. In January 2020, MCSO received approval from the Monitoring Team for the
TSMR methodology. In March of 2020 TSAU, CNA, the Monitoring Team, and members
representing the parties began bi-weekly calls to continue progress of the development. This group
continues to test and finalize the syntax for the monthly analysis. Additionally, this group is working
form by form though the specific conversation topics, interventions, documentation and training that
will be part of this process.
Paragraph 68. When reviewing collected patrol data, MCSO shall examine at least the following:
   a. the justification for the Significant Operation, the process for site selection, and the
       procedures followed during the planning and implementation of the Significant Operation;
   b. the effectiveness of the Significant Operation as measured against the specific operational
       objectives for the Significant Operation, including a review of crime data before and after
       the operation;
   c. the tactics employed during the Significant Operation and whether they yielded the desired
       results;
   d. the number and rate of stops, Investigatory Detentions and arrests, and the documented
       reasons supporting those stops, detentions and arrests, overall and broken down by Deputy,
       geographic area, and the actual or perceived race and/or ethnicity and the surname
       information captured or provided by the persons stopped, detained or arrested;
   e. the resource needs and allocation during the Significant Operation; and
   f. any Complaints lodged against MCSO Personnel following a Significant Operation.
MCSO remains in Full and Effective Compliance with Paragraph 68.
MCSO remains in full and effective compliance with the requirements for Paragraph 68 in
accordance with Paragraph 13. In the memorandum dated January 28, 2019 and in reference to the
subject of MCSO’s Assertions of Full and Effective Compliance with Various First Order
Paragraphs, the Monitoring Team concurred with MCSO’s assertion of full and effective
compliance with the requirements for Paragraph 68.
MCSO has been in compliance with the requirements of Paragraph 68 for at least three consecutive
years. Phase 1 and Phase 2 compliance with Paragraph 68 was first achieved on September 30,
2014. MCSO achieved three consecutive years of Phase 1 and Phase 2 compliance with this
Paragraph on September 30, 2017.
Phase 1 compliance is demonstrated by MCSO policy GJ-33, Significant Operations, most recently
amended on May 10, 2018. Phase 2 compliance is confirmed through monthly document requests
and site visits.
Since the initial publication of GJ-33, MCSO has conducted only one Significant Operation. That
one Significant Operation was “Operation Borderline” and it was conducted in October 2014.
                                                                                             35
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 37 of 69



MCSO met all the requirements of this Paragraph during “Operation Borderline”. MCSO has not
conducted any Significant Operations since.
The requirements for notification and production of supporting documentation to the Monitor and
Parties is required and outlined in the CID Operations Manual. Should MCSO conduct any future
pre-planned operations that meet the requirements as outlined in this Paragraph, the requirements
and protocols established in Policy GJ-33 and the CID Operations Manual will be followed. MCSO
is committed to adhering to Policy GJ-33 as a best practice for conducting Significant Operations.
In accordance with Paragraph 134, the Monitor may refrain from conducting an audit or review of
the requirements of Paragraph 68 as previous assessments of the requirements have been found to
have been fully implemented in practice and the intended outcome has been achieved.
Paragraph 69. In addition to the agency-wide analysis of collected traffic stop and patrol data,
MCSO Supervisors shall also conduct a review of the collected data for the Deputies under his or
her command on a monthly basis to determine whether there are warning signs or indicia of
possible racial profiling, unlawful detentions and arrests, or improper enforcement of
Immigration-Related Laws by a Deputy. Each Supervisor will also report his or her conclusions
based on such review on a monthly basis to a designated commander in the MCSO Implementation
Unit.
MCSO is in Phase 1 compliance with Paragraph 69. MCSO is not in Phase 2 compliance.
The Audit and Inspections Unit submitted a methodology for a BAF Tracking Study Inspection this
quarter. The goal of the inspection is to identify trends found within the AIU inspections on a semi-
annual basis, then recommend possible solutions for the office, the divisions, and specific
supervisors. In addition, it will assess the effectiveness of past recommendations.
MCSO continues to work to achieve compliance with the requirements of this Paragraph.
Paragraph 70. If any one of the foregoing reviews and analyses of the traffic stop data indicates
that a particular Deputy or unit may be engaging in racial profiling, unlawful searches or seizures,
or unlawful immigration enforcement, or that there may be systemic problems regarding any of the
foregoing, MCSO shall take reasonable steps to investigate and closely monitor the situation.
Interventions may include but are not limited to counseling, Training, Supervisor ride-alongs,
ordering changes in practice or procedure, changing duty assignments, Discipline, or of other
supervised, monitored, and documented action plans and strategies designed to modify activity. If
the MCSO or the Monitor concludes that systemic problems of racial profiling, unlawful searches
or seizures, or unlawful immigration enforcement exist, the MCSO shall take appropriate steps at
the agency level, in addition to initiating corrective and/or disciplinary measures against the
appropriate Supervisor(s) or Command Staff. All interventions shall be documented in writing.
MCSO is in Phase 1 compliance with Paragraph 70. MCSO is not in Phase 2 Compliance.
MCSO continues to implement the Paragraph 70 plan in conjunction with the CAB and the Parties,
which plan was developed as an institutional bias remediation program to implement Paragraph 70
of the Court’s Order. Progress on the Constitutional Policing Plan (CPP), Enhanced Cultural
Competency District Presentation (Paragraph 70, Goals 3 & 5) was severely impacted by the risk
of the spread of Coronavirus. The Training Division had planned meetings with community
leaders in the Town of Aguila to produce a presentation specific to that area. In the interest of
public health, these meetings were postponed. MCSO staff remain in touch with Aguila
community leaders and will resume plans when prudent.

                                                                                                 36
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 38 of 69



Paragraph 71. In addition to the underlying collected data, the Monitor and Plaintiffs’
representatives shall have access to the results of all Supervisor and agency level reviews of the
traffic stop and patrol data.
MCSO remains in Full and Effective Compliance with Paragraph 71.
MCSO remains in full and effective compliance with the requirements for Paragraph 71 in
accordance with Paragraph 13. In the memorandum dated January 28, 2019 and in reference to the
subject of MCSO’s Assertions of Full and Effective Compliance with Various First Order
Paragraphs, the Monitoring Team concurred with MCSO’s assertion of full and effective
compliance with the requirements for Paragraph 71.
MCSO has been in compliance with the requirements of Paragraph 71 for at least three consecutive
years. Phase 1 compliance with this Paragraph is not applicable. Phase 2 compliance with
Paragraph 71 was first achieved on June 30, 2014. MCSO achieved three consecutive years of
compliance with Paragraph 71 on June 30, 2017. MCSO has consistently provided the Monitor and
Parties access to the data and reports relevant to this Paragraph. The CID Operations Manual
requires personnel to collect and disseminate data and/or information as requested by the Monitor
Team through the document production request process.
In accordance with Paragraph 134, the Monitor may refrain from conducting an audit or review of
the requirements of Paragraph 71 as previous assessments of the requirements have been found to
have been fully implemented in practice and the intended outcome has been achieved.




                                                                                                     37
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 39 of 69




Section 8: Early Identification System (EIS)
General Comments regarding BIO and BIO Inspections
The inspection process is a valuable and successful tool in achieving and maintaining compliance
with various Office Policies and stipulations of the Court’s Order.
These general comments represent BIO’s inspection activities for the time period of April 1, 2020,
through June 30, 2020. BIO completed 38 inspection reports, broken down as follows:
  •   Three Incident Report inspections
  •   Three Civilian Supervisory Note inspections
  •   Three Detention Supervisory Note inspections
  •   Three Sworn Supervisory Note inspections
  •   Three Traffic Stop Data inspections
  •   One Quarterly Employee Email inspection
  •   One Quarterly CAD/Alpha Paging inspection
  •   One Quarterly Patrol Shift Roster inspection
  •   Three TraCS Review of Traffic Stops inspections
  •   Three TraCS Discussion of Traffic Stop inspections
  •   Three Patrol Activity Log inspections
  •   Three Misconduct Investigation inspections
  •   Three Complaint Intake Testing inspections
  •   Two EIS Alerts inspections
  •   Three Post-Stop Ethnicity inspections

The following paragraphs represent compliance rates and brief progress assessments for the
inspections during the second quarter of 2020:
Incident Reports: The second quarter of 2020 overall compliance rate was 99%, which is
consistent with the first quarter of 2020. The monthly compliance rate was 99% for April, May,
and June.
Facility/Property and Evidence: In March, AIU halted Facility and Property Inspection due to the
risk posed by COVID-19. Therefore, there are no recorded compliance rate for the Second Quarter
of 2020.
Supervisory Notes-Civilian: This inspection had an overall compliance rate of 97% for the
Second Quarter of 2020. This was a 1% increase from the first quarter of 2020. In April, the
compliance rate was 100%, May was 97%, and June was 95%.

Supervisory Notes-Detention: The overall compliance rate for the second quarter of 2020 was
98%. This was a 2% increase from the first quarter of 2020. In April and May, the compliance rate
was 100%, and in June the compliance rate was 94%.
                                                                                               38
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 40 of 69



Supervisory Note-Sworn (Patrol): The overall compliance rate for the second quarter of 2020
was 98%. This was a 1% increase from the first quarter of 2020. In April and June, the compliance
rate was 98%, and May was 97%.
Traffic Stop Data Collection: The overall compliance rate for the second quarter of 2020 was
87%. This was a 1% decrease from the first quarter of 2020. The monthly compliance rates were
77% for April, 91% for May, and 94% for June.
Quarterly Employee Email: The quarterly employee email compliance rate for the second quarter
of 2020 was 100%. This was a 1% increase from the first quarter of 2020.
Quarterly CAD/Alpha Paging: This inspection had an overall compliance rate of 100% for the
second quarter of 2020. This was the same score as the first quarter of 2020.
Quarterly Patrol Shift Rosters: The overall compliance rate for the second quarter of 2020 was
98%. This was a 2% decrease from the first quarter of 2020. MCSO has continued to adhere to the
proper span of control for deputy-to-sergeant patrol squad ratios.
Reviewed Traffic Stop Data: The second quarter of 2020 overall compliance rate for the
Reviewed Traffic Stop Data inspections was 99%, which was the same score as the previous first
quarter of 2020. The months of April and June had a 100% compliance rate and May had a 98%
compliance rate.
Discussed Traffic Stop Data: The overall compliance rate for the Second Quarter of 2020 for the
Discussed Traffic Stop Data inspections was 97%, which was the same score as the previous First
Quarter of 2020. The compliance rate for April was 99%, May had 95%, and June had 100%.
Patrol Activity Logs: The second quarter of 2020 overall compliance rate for Patrol Activity Log
inspections was 99%. This was the same score as the first quarter of 2020. The month of April had
a compliance rate of 99%, and both May and June had compliance ratings of 100%.
Misconduct Investigations: The second quarter of 2020 overall compliance rate for Misconduct
Investigations inspections was 99%. This was the same score as the first quarter of 2020. The
compliance rate was 99% for April, May and June.
Complaint Intake Testing: The second quarter of 2020 overall compliance rate was 97%. This
was a 3% decrease from the first quarter of 2020. The compliance rate for April was 96%, May had
100%, and June had 95%.
EIS Alerts: The overall compliance rate for the second quarter of 2020 was 76%. This was an
increase of 3% from the previous quarter. There were no EIS Alerts to inspect during April 2020.
The compliance rate for May was 73%, and June had a compliance rate of 79%.
Post-Stop Ethnicity: The overall compliance rate for the second quarter of 2020 was 94%. This
was a 5% decrease from the first quarter of 2020. The compliance rate for April was 100%, May
90% and June 92%.
The Office is committed to cultivating a professional law enforcement agency and enhancing its
enforcement and detention services for our communities and citizens. As MCSO moves forward
during this transition, AIU is committed to providing the tools necessary in the improvement of
supervision, Policy compliance, and compliance with the Court’s Order, all with the goal of
achieving accountability and maintaining a level of professionalism our employees are held to. It is
vital for all leaders to embrace these opportunities to improve and move our agency forward.

                                                                                                39
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 41 of 69



Employees of AIU recognize the hard work and challenges that lie ahead, and their efforts will be
crucial to future successes and the accomplishment of fulfilling the Office mission.
General Comments Regarding EIS
The Early Identification System continues to operate and evolve in its processes to improve
efficiency to achieve MCSO’s goals. The EIU maintains the EIS system on a day to day basis and
utilizes the full potential of the EIS for the identification of employee behaviors that may require
intervention. The EIU also facilitates training related to the EIS, builds and track action plans,
manages the EIS alert process and offers liaison assistance to field personnel to support effective
supervision and achieve full compliance.
During this reporting period, the IAPro system generated 312 alerts. EIU created and forwarded 51
alerts to supervisors for further review and utilizes a review group consisting of members from EIU
and TSAU who review and verify the alerts were properly completed once returned from the field.
The Alert Review Group (ARG) has proven successful in assisting districts with improving the
quality of alerts and interventions. It should be noted, that during this quarter, a backlog of Notice
of Claim entries was found and EIU staff began entering historical entries. These entries have
caused a higher amount of system generated alerts for the quarter when compared with previous
reporting periods.
In addition to alert processing, EIU personnel are tasked with ensuring and maintaining the proper
use of the EIS system. This includes quality assurance of data being entered into the system via
Blue Team. For this quarter, EIU staff processed and quality assured the following entries:
  •   Notes – 152
  •   Action Plan – 1
  •   Award Recipient – 27
  •   Briefing Notes – 791
  •   Coaching – 56
  •   Commendations –212
  •   Data Validation – 15
  •   EIS Action – 47
  •   EIS Alert – 51
  •   Employee Reported Activity – 155
  •   Firearms Discharge – 2
  •   Forced Entry – 5
  •   Higher Award Nomination – 13
  •   IR Memorialization – 7
  •   Line Level Inspection – 792
  •   MCAO Final Disposition – 0
  •   MCAO Further Notice – 0

                                                                                                  40
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 42 of 69



  •   MCAO Turndown Notice – 100
  •   Minor Award Nomination – 43
  •   Performance Assessment Measure – 155
  •   Probationary Release – 11
  •   Supervisor Notes – 14781
  •   Use of Force – 127
  •   Vehicle Accident – 28
  •   Vehicle Pursuit – 1
The following is a listing of each Paragraph in Section 8, EIS, that MCSO is rated as “in
compliance” or “not applicable” for both Phase 1 and Phase 2: 74, 75, 76, 78, and 80.
Paragraphs for which MCSO remains in “full and effective compliance” are detailed with the
reasons for the assertions. Also listed in detail is Paragraph 73 that MCSO asserts is in “full and
effective compliance”, along with the reasons for the assertion. Paragraphs that are rated as “not in
compliance” or “deferred” are listed in detail along with plans to correct any problems and
responses to concerns.
Paragraph 72. MCSO shall work with the Monitor, with input from the Parties, to develop,
implement and maintain a computerized EIS to support the effective supervision and management
of MCSO Deputies and employees, including the identification of and response to potentially
problematic behaviors, including racial profiling, unlawful detentions and arrests, and improper
enforcement of Immigration-Related Laws within one year of the Effective Date. MCSO will
regularly use EIS data to promote lawful, ethical and professional police practices; and to
evaluate the performance of MCSO Patrol Operations Employees across all ranks, units and shifts.
MCSO is in Phase 1 compliance with Paragraph 72. MCSO is not in Phase 2 compliance.
As a result of the alert inspection conducted by AIU, EIU has taken numerous steps to improve
compliance in this area. In this quarter, EIU has continued to work with the field and assist them
with completing alerts within policy timeframes. This includes providing liaison support and
processing alert extension memos when appropriate. Additionally, EIU is working with AIU
tracking alerts in the field to further ensure alerts are completed within timeframes. These efforts,
in conjunction with the Alert Review Group, will continue to allow the EIS to support the effective
supervision and management of MCSO employees and improve compliance rates on the alert
inspections.
During this quarter MCSO received approval for a methodology to complete the first Traffic Stop
Quarterly Report (TSQR). The report is anticipated to be completed soon. MCSO will continue to
develop and submit methodologies for quarterly reports so at least one can be completed each
quarter going forward.
During this quarter MCSO submitted a BAF Study methodology that will identify trends found
within the AIU inspections where BAF’s are issued. The study will recommend possible solutions
for the Office, the divisions, and supervisors. In addition, it will assess the effectiveness of past
recommendations from the inspection.
Paragraph 73. Within 180 days of the Effective Date, MCSO shall either create a unit, which shall
include at least one full-time-equivalent qualified information technology specialist, or otherwise
                                                                                                  41
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 43 of 69



expand the already existing role of the MCSO information technology specialist to facilitate the
development, implementation, and maintenance of the EIS. MCSO shall ensure that there is
sufficient additional staff to facilitate EIS data input and provide Training and assistance to EIS
users. This unit may be housed within Internal Affairs (“IA”).
MCSO is in Phase 1 and Phase 2 compliance with Paragraph 73.
MCSO asserts that it has been in compliance with the requirements of Paragraph 73 for at least
three consecutive years. Phase 1 and Phase 2 compliance with Paragraph 73 was first achieved on
March 31, 2017. MCSO achieved three consecutive years of Phase 1 and Phase 2 compliance with
this Paragraph on March 31, 2020.
Phase 1 compliance is demonstrated by MCSO Policy GH-5, Early Identification System, most
recently amended on May 6, 2020. This policy provides guidelines and procedures for an Early
Identification System (EIS) which is designed to identify Office operating procedures that may
need reevaluation and to assist supervisors with consistently evaluating employees, conducting
performance evaluations, identifying outstanding employee performance, identifying those whose
performance warrants further review, intervention, and when appropriate, a referral to the
Professional Standards Bureau (PSB) for alleged misconduct.
Phase 2 compliance is demonstrated by the three Units within the Bureau of Internal Oversight
(BIO) that facilitate the development, implementation, and maintenance of the EIS. These three
Units are the Early Intervention Unit (EIU), the Audits and Inspections Unit (AIU), and the Traffic
Stop Analysis Unit (TSAU). EIU coordinates the daily operations of the EIS and evaluates alerts
and alert investigations. AIU conducts ongoing inspections that evaluate deputies and supervisors
use of the EIS and provide notification of potential deficiencies. The TSAU provides statistical
reports of traffic stop data and other patrol-related functions.
MCSO asserts full and effective compliance with the requirements for Paragraph 73 in
accordance with Paragraph 13.
Paragraph 77. MCSO shall maintain computer hardware, including servers, terminals and other
necessary equipment, in sufficient amount and in good working order to permit personnel,
including Supervisors and commanders, ready and secure access to the EIS system to permit timely
input and review of EIS data as necessary to comply with the requirements of this Order.
MCSO remains in Full and Effective Compliance with Paragraph 77.
MCSO remains in full and effective compliance for Paragraph 77 in accordance with Paragraph 13.
In the memorandum dated January 28, 2019 and in reference to the subject of MCSO’s Assertions
of Full and Effective Compliance with Various First Order Paragraphs, the Monitoring Team
concurred with MCSO’s assertion of full and effective compliance with the requirements for
Paragraph 77.
MCSO has been in compliance with the requirements of Paragraph 77 for at least three consecutive
years. Phase 1 compliance with this Paragraph is not applicable. MCSO achieved three
consecutive years of Phase 2 compliance with this Paragraph on December 31, 2017.
MCSO has been responsive to ensuring that deputies and supervisors have access to the necessary
equipment, in sufficient amount and in good working order, to meet the requirements of this
Paragraph. MCSO commanders and supervisors have ready and secured access to the EIS system.
All marked patrol vehicles are properly equipped with TraCS equipment. Each District office has
available computers for any occurrence of system failures with vehicle equipment. MCSO Policy
                                                                                                  42
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 44 of 69



GH-5, Early Identification System, delineates the purpose, use, and requirements of the EIS.
MCSO has demonstrated its commitment to utilizing the EIS system as a part of necessary
operations. The technology and equipment available at MCSO meet the requirements of the
Court’s Order.
In accordance with Paragraph 134, the Monitor may refrain from conducting an audit or review of
the requirements of Paragraph 77 as previous assessments of the requirements have been found to
have been fully implemented in practice and the intended outcome has been achieved.
Paragraph 79. The EIS computer program and computer hardware will be operational, fully
implemented, and be used in accordance with policies and protocols that incorporate the
requirements of this Order within one year of the Effective Date. Prior to full implementation of
the new EIS, MCSO will continue to use existing databases and resources to the fullest extent
possible, to identify patterns of conduct by employees or groups of Deputies.
MCSO is in Phase 1 compliance with Paragraph 79. MCSO is not in Phase 2 compliance.
EIU continues to work to automate processes such as reports and notifications to ensure the EIS
and available resources are being used to the fullest extent possible.
Paragraph 81. MCSO shall develop and implement a protocol for using the EIS and information
obtained from it. The protocol for using the EIS shall address data storage, data retrieval,
reporting, data analysis, pattern identification, identifying Deputies for intervention, Supervisory
use, Supervisory/agency intervention, documentation and audit. Additional required protocol
elements include:
  a. comparative data analysis, including peer group analysis, to identify patterns of activity
     by individual Deputies and groups of Deputies;
  b. identification of warning signs or other indicia of possible misconduct, including, but not
     necessarily limited, to:
            i. failure to follow any of the documentation requirements mandated pursuant to
               this Order;
            ii. racial and ethnic disparities in the Deputy’s traffic stop patterns, including
                disparities or increases in stops for minor traffic violations, arrests following a
                traffic stop, and immigration status inquiries, that cannot be explained by
                statistical modeling of race neutral factors or characteristics of Deputies’ specific
                duties, or racial or ethnic disparities in traffic stop patterns when compared with
                data of a Deputy’s peers;
            iii. evidence of extended traffic stops or increased inquiries/investigations where
                 investigations involve a Latino driver or passengers;
            iv. a citation rate for traffic stops that is an outlier when compared to data of a
                Deputy’s peers, or a low rate of seizure of contraband or arrests following
                searches and investigations;
           v. complaints by members of the public or other officers; and
           vi. other indications of racial or ethnic bias in the exercise of official duties;
  c. MCSO commander and Supervisor review, on a regular basis, but not less than
     bimonthly, of EIS reports regarding each officer under the commander or Supervisor’s
     direct command and, at least quarterly, broader, pattern-based reports;
                                                                                                   43
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 45 of 69



  d. a requirement that MCSO commanders and Supervisors initiate, implement, and assess
     the effectiveness of interventions for individual Deputies, Supervisors, and units, based on
     assessment of the information contained in the EIS;
  e. identification of a range of intervention options to facilitate an effective response to
     suspected or identified problems. In any cases where a Supervisor believes a Deputy may
     be engaging in racial profiling, unlawful detentions or arrests, or improper enforcement
     of Immigration-Related Laws or the early warning protocol is triggered, the MCSO shall
     notify the Monitor and Plaintiffs and take reasonable steps to investigate and closely
     monitor the situation, and take corrective action to remedy the issue. Interventions may
     include but are not limited to counseling, Training, Supervisor ride-alongs, ordering
     changes in practice or procedure, changing duty assignments, Discipline, or other
     supervised, monitored, and documented action plans and strategies designed to modify
     activity. All interventions will be documented in writing and entered into the automated
     system;
  f. a statement that the decision to order an intervention for an employee or group using EIS
     data shall include peer group analysis, including consideration of the nature of the
     employee’s assignment, and not solely on the number or percentages of incidents in any
     category of information recorded in the EIS;
  g. a process for prompt review by MCSO commanders and Supervisors of the EIS records
     of all Deputies upon transfer to their supervision or command;
  h. an evaluation of whether MCSO commanders and Supervisors are appropriately using
     the EIS to enhance effective and ethical policing and reduce risk; and
   i. mechanisms to ensure monitored and secure access to the EIS to ensure the integrity,
      proper use, and appropriate confidentiality of the data.
MCSO is in Phase 1 compliance with Paragraph 81. MCSO is not in Phase 2 compliance.
To achieve Phase 2 compliance, the monthly traffic stop analyses must resume using an approved
methodology and be included in the Monthly Alert Report in addition to producing TSQRs. MCSO
is making progress and continues to work to achieve compliance with the requirements of this
Paragraph.




                                                                                                 44
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 46 of 69




Section 9: Supervision and Evaluation of Officer Performance
On September 5, 2017, MCSO instituted the Chain of Command program which delineates the
reporting structure for every employee in the Office. The program is used to align every employee
with their current supervisor so that necessary and/or required documentation is routed/captured by
the required systems that currently link into the program. Additionally, the MCSO Training
Division continues to deliver training to newly promoted employees to ensure they have the
training and skills necessary to be successful.
The following is a listing of each Paragraph in Section 9, Supervision and Evaluation of Officer
Performance, that MCSO is rated as “in compliance” or “not applicable” for both Phase 1 and
Phase 2: 83, 90, 91, 95, 96, 99, and 100.
Paragraphs for which MCSO remains in “full and effective compliance” are detailed with the
reasons for the assertions. Also listed in detail are Paragraphs 85, and 86, that MCSO asserts are in
“full and effective compliance”, along with the reasons for the assertions. Paragraphs that are rated
as “not in compliance” or “deferred” are listed in detail along with plans to correct any problems
and responses to concerns.
Paragraph 84. Within 120 days of the Effective Date, all patrol Deputies shall be assigned to a
single, consistent, clearly identified Supervisor. First-line field Supervisors shall be assigned to
supervise no more than twelve Deputies.
MCSO remains in Full and Effective Compliance with Paragraph 84.
MCSO is in full and effective compliance with the requirements for Paragraph 84 in accordance
with Paragraph 13. Phase 1 and Phase 2 compliance with Paragraph 84 was first achieved on
March 31, 2016. MCSO achieved three consecutive years of Phase 1 and Phase 2 compliance with
this Paragraph on March 31, 2019. In the memorandum dated October 2, 2019 and in reference to
the subject of MCSO’s Assertions of Full and Effective Compliance with Various First Order
Paragraphs, the Monitoring Team concurred with MCSO’s assertion of full and effective
compliance with the requirements for Paragraph 84.
Phase 1 compliance is demonstrated by MCSO Policy GB-2, Command Responsibility, which
establishes that no subordinate shall report to more than one single, consistent, and clearly
identified direct supervisor at any given time and that first-line patrol supervisors shall be assigned
to supervise no more than a total of eight deputies, reserve deputies, and posse members, but in no
event, should a patrol supervisor be responsible for more than a total of ten deputies, reserve
deputies, and posse members.
Phase 2 compliance is demonstrated by the monthly rosters, shift rosters, and span of control
memos submitted for review that document all patrol deputies are assigned to a single, consistent,
clearly identified supervisor and that first-line field Supervisors are assigned to supervise no more
than twelve Deputies.
In accordance with Paragraph 134, the Monitor may refrain from conducting an audit or review of
the requirements of Paragraph 84 as previous assessments of the requirements have been found to
have been fully implemented in practice and the intended outcome has been achieved.
Paragraph 85. First-line field Supervisors shall be required to discuss individually the stops made
by each Deputy they supervise with the respective Deputies no less than one time per month in
order to ensure compliance with this Order. This discussion should include, at a minimum,
whether the Deputy detained any individuals stopped during the preceding month, the reason for

                                                                                                   45
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 47 of 69



any such detention, and a discussion of any stops that at any point involved any immigration
issues.
MCSO is in Phase 1 and Phase 2 compliance with Paragraph 85.
MCSO asserts that it has been in compliance with the requirements of Paragraph 85 for at least
three consecutive years. Phase 1 and Phase 2 compliance with Paragraph 85 was first achieved on
March 31, 2017. MCSO achieved three consecutive years of Phase 1 and Phase 2 compliance with
this Paragraph on March 31, 2020.
Phase 1 compliance is demonstrated by MCSO Policy EB-1, Traffic Enforcement, Violator
Contacts, and Citation Issuance, most recently amended on May 28, 2020. This policy requires
that First line supervisors shall individually discuss the traffic stops made by each deputy under
their supervision, at least one time per month. The discussion shall include whether the deputy
detained any individuals, the reason for such detention, and whether any stops involved
immigration issues.
Phase 2 compliance is demonstrated by the Monitor’s reviews of supervisor-deputy discussions
documented in an MCSO submitted spreadsheet. The Monitor also reviews a random sampling of
VSCFs. MCSO has consistently demonstrated compliance with the requirements for supervisors to
discuss individually the stops made by each deputy they supervise as required by this Paragraph.
MCSO asserts full and effective compliance with the requirements for Paragraph 85 in
accordance with Paragraph 13.
Paragraph 86. On-duty field Supervisors shall be available throughout their shift to provide
adequate on-scene field supervision to Deputies under their direct command and, as needed, to
provide Supervisory assistance to other units. Supervisors shall be assigned to and shall actually
work the same days and hours as the Deputies they are assigned to supervise, absent exceptional
circumstances.
MCSO is in Phase 1 and Phase 2 compliance with Paragraph 86.
MCSO asserts that it has been in compliance with the requirements of Paragraph 86 for at least
three consecutive years. Phase 1 and Phase 2 compliance with Paragraph 86 was first achieved on
March 31, 2017. MCSO achieved three consecutive years of Phase 1 and Phase 2 compliance with
this Paragraph on March 31, 2020.
Phase 1 compliance is demonstrated by MCSO Policy GB-2, Command Responsibility, most
recently amended on June 28, 2019. This policy establishes that sworn supervisors shall provide
the effective supervision necessary to ensure that deputies are following Office policies or
procedures, federal, state, or local criminal or applicable civil laws, administrative rules and
regulations.
Phase 2 compliance is demonstrated by the Monitor’s reviews of MCSO Daily Shift Rosters which
document that deputies are assigned to and work the same schedules as their supervisors, and
supervisors are available to provide on-scene supervision. The Monitor also reviews the Patrol
Activity Logs (PALs) which document that supervisors are available and provide on-scene field
supervision. MCSO has consistently shown that supervisors are assigned to work the same days
and hours as the deputies under their supervision and that supervisors are available to provide on-
scene supervision.
MCSO asserts full and effective compliance with the requirements for Paragraph 86 in
accordance with Paragraph 13.
                                                                                                     46
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 48 of 69



Paragraph 87. MCSO shall hold Commanders and Supervisors directly accountable for the quality
and effectiveness of their supervision, including whether commanders and Supervisors identify and
effectively respond to misconduct, as part of their performance evaluations and through non-
disciplinary corrective action, or through the initiation of formal investigation and the disciplinary
process, as appropriate.
MCSO is in Phase 1 compliance with Paragraph 87. MCSO is not in Phase 2 compliance.
The Monitor’s 24th Quarterly Report notes that compliance rating for this reporting period was
86.36%. This is a slight improvement from the previous quarter. MCSO is continuing the process
of developing a new EPA. The Monitor and Parties have reviewed the draft proposals. The
prototype EPA has been piloted in Districts 2 and 3. This draft proposal includes rating dimensions
that address the requirements of the Order. MCSO is hopeful that the new EPA will soon be
approved.
As an interim measure meant to specifically address the recurring deficiencies in the EPAs that are
completed for supervisors and commanders, MCSO has proposed additions to the questions that
serve as prompts for the Quality of Supervisory Review/Supervisor Accountability rating
dimension within the currently approved EPA format. These additions are reinforcements of the
direct requirements of the Court’s Order. MCSO believes that these reinforcements will improve
compliance until such time as the new EPA process is approved and fully implemented.
Paragraph 88. To ensure compliance with the terms of this Order, first-line Supervisors in any
Specialized Units enforcing Immigration-Related Laws shall directly supervise the law
enforcement activities of new members of the unit for one week by accompanying them in the field,
and directly supervise the in-the-field-activities of all members of the unit for at least two weeks
every year.
MCSO remains in Full and Effective Compliance with Paragraph 88.
MCSO remains in full and effective compliance for Paragraph 88 in accordance with Paragraph 13.
In the memorandum dated January 28, 2019 and in reference to the subject of MCSO’s Assertions
of Full and Effective Compliance with Various First Order Paragraphs, the Monitoring Team
concurred with MCSO’s assertion of full and effective compliance with the requirements for
Paragraph 88.
MCSO has been in Phase 1 and Phase 2 compliance with Paragraph 88 for at least three
consecutive years. MCSO first achieved Phase 1 and Phase 2 compliance on September 30, 2015.
There are no specialized units within MCSO that enforce Immigration-Related laws. The SID
Operations Manual is required to be reviewed annually and has an effective date of April 1, 2018.
The SID organizational chart and the SID Operations Manual support that the Anti-Trafficking
Unit no longer exists and that there are no specialized units in MCSO whose mission includes the
enforcement of human smuggling laws as part of their duties.
In accordance with Paragraph 134, the Monitor may refrain from conducting an audit or review of
the requirements of Paragraph 88 as previous assessments of the requirements have been found to
have been fully implemented in practice and the intended outcome has been achieved.
Paragraph 89. A Deputy shall notify a Supervisor before initiating any immigration status
investigation, as discussed in Paragraph 28. Deputies shall also notify Supervisors before
effectuating an arrest following any immigration-related investigation or for an Immigration
Related Crime, or for any crime related to identity fraud or lack of an identity document. The responding
Supervisor shall approve or disapprove the Deputy’s investigation or arrest recommendation
based on the available information and conformance with MCSO policy. The Supervisor shall take
                                                                                                        47
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 49 of 69



appropriate action to address any deficiencies in Deputies’ investigation or arrest
recommendations, including releasing the subject, recommending non-disciplinary
corrective action for the involved Deputy, and/or referring the incident for administrative
investigation.
MCSO remains in Full and Effective Compliance with Paragraph 89.
MCSO is in full and effective compliance with the requirements for Paragraph 89 in accordance
with Paragraph 13. In the memorandum dated January 6, 2020 and in reference to the subject of
MCSO’s Assertions of Full and Effective Compliance with Various First Order Paragraphs, the
Monitoring Team concurred with MCSO’s assertion of full and effective compliance with the
requirements for Paragraph 89.
Phase 1 and Phase 2 compliance with Paragraph 89 was first achieved on June 30, 2016. MCSO
achieved three consecutive years of Phase 1 and Phase 2 compliance with this Paragraph on June
30, 2019.
Phase 1 compliance is demonstrated by MCSO Policies EA-11, Arrest Procedures, GC-17,
Employee Disciplinary Procedures, EB-1, Traffic Enforcement, Violator Contacts, and Citation
Issuance, and GF-5, Incident Report Guidelines. These policies establish that deputies must
contact a supervisor before initiating any immigration status investigation, effectuating an arrest
following any immigration-related investigation or for an Immigration Related Crime, or for any
crime related to identity fraud or lack of an identity document.
Phase 2 compliance is demonstrated by the Monitor’s review and assessment of IRs, bookings, and
criminal citations.
In accordance with Paragraph 134, the Monitor may refrain from conducting an audit or review of
the requirements of Paragraph 89 as previous assessments of the requirements have been found to
have been fully implemented in practice and the intended outcome has been achieved.
Paragraph 92. Supervisors shall use EIS to track each subordinate’s violations or deficiencies in
Investigatory Stops or detentions and the corrective actions taken, in order to identify Deputies
needing repeated corrective action. Supervisors shall notify IA. The Supervisor shall ensure that
each violation or deficiency is documented in the Deputy’s performance evaluations. The quality
and completeness of these Supervisory reviews shall be taken into account in the Supervisor’s own
performance evaluations. MCSO shall take appropriate corrective or disciplinary action against
Supervisors who fail to conduct complete, thorough, and accurate reviews of Deputies’ stops and
Investigatory Detentions.
MCSO is in Phase 1 compliance with Paragraph 92. MCSO is not in Phase 2 compliance.
The Monitor’s 24th Quarterly Report notes a change in the documentation utilized to determine
compliance with Paragraph 92. This change more accurately assesses if supervisors are tracking
subordinates’ deficiencies and violations in stops and detentions, and are accurately documenting
these issues along with corrective actions, in employees’ EPAs.
The Monitor’s Report notes a compliance rating of 93.18% for this reporting period. Although
MCSO did not achieve compliance, this is a notable increase.
Paragraph 93. Absent extraordinary circumstances, MCSO Deputies shall complete all
incident reports before the end of shift. MCSO field Supervisors shall review incident reports
and shall memorialize their review of incident reports within 72 hours of an arrest, absent
exceptional circumstances.
MCSO remains in Full and Effective Compliance with Paragraph 93.
                                                                                                    48
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 50 of 69



MCSO is in full and effective compliance for Paragraph 93 in accordance with Paragraph 13. In the
memorandum dated April 9, 2020 and in reference to the subject of MCSO’s Assertions of Full and
Effective Compliance with Various First Order Paragraphs, the Monitoring Team concurred with
MCSO’s assertion of full and effective compliance with the requirements for Paragraph 93.
MCSO has been in compliance with the requirements of Paragraph 93 for at least three consecutive
years. Phase 1 and Phase 2 compliance with Paragraph 93 was first achieved on September 30,
2016. MCSO achieved three consecutive years of Phase 1 and Phase 2 compliance with this
Paragraph on September 30, 2019.
Phase 1 compliance is demonstrated by MCSO Policy EA-11, Arrest Procedures, most recently
amended on June 18, 2019 and MCSO Policy GF-5, Incident Report Guidelines. These two
policies establish that deputies and reserve deputies shall complete and submit all IRs prior to the
end of the shift, absent extraordinary circumstances, as approved by a supervisor. The policies
further establish that supervisors shall review documentation of all stops, investigatory detentions,
and arrests within 72 hours of receiving such documentation, absent exceptional circumstances.
Phase 2 compliance is demonstrated by the Monitor’s monthly reviews of randomly selected IRs
that are assessed for the requirements of this Paragraph. MCSO has consistently provided proper
documentation of timely submission and supervisory reviews of IRs.
In accordance with Paragraph 134, the Monitor may refrain from conducting an audit or review of
the requirements of Paragraph 93 as previous assessments of the requirements have been found to
have been fully implemented in practice and the intended outcome has been achieved.
Paragraph 94. As part of the Supervisory review, the Supervisor shall document any arrests that
are unsupported by probable cause or are otherwise in violation of MCSO policy, or that indicate
a need for corrective action or review of agency policy, strategy, tactics, or Training. The
Supervisor shall take appropriate action to address violations or deficiencies in making arrests,
including notification of prosecuting authorities, recommending non-disciplinary corrective action
for the involved Deputy, and/or referring the incident for administrative or criminal investigation.
MCSO is in Phase 1 compliance with Paragraph 94. MCSO is not in Phase 2 compliance.
For this reporting period, 111 of the 122 in-custody and criminal citation reports reviewed by the
Monitor were found to be in compliance, for a rating of 90.98%, which is very close to the 94%
needed to achieve compliance. MCSO continues to work to achieve compliance with Paragraph
94.
Paragraph 97. MCSO Commanders and Supervisors shall periodically review the EIS reports and
information, and initiate, implement, or assess the effectiveness of interventions for individual
Deputies, Supervisors, and units based on that review. The obligations of MCSO Commanders and
Supervisors in that regard are described above in Paragraphs 81(c)–(h).
MCSO is in Phase 1 compliance with Paragraph 97. MCSO is not in Phase 2 compliance.
The Monitor’s 24th Quarterly Report rates MCSO’s compliance for the two required EIS reviews
per month at 93.93%. It is further noted that a review of broader pattern-based reports, as required
by Paragraph 81.c., and assessments of interventions as required by this Paragraph, has not been
sufficiently documented to meet compliance with this Paragraph.
Paragraph 98. MCSO, in consultation with the Monitor, shall create a system for regular
employee performance evaluations that, among other things, track each officer’s past performance
to determine whether the officer has demonstrated a pattern of behavior prohibited by MCSO
policy or this Order.
                                                                                                 49
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 51 of 69



MCSO is in Phase 1 compliance with Paragraph 98. MCSO is not in Phase 2 compliance.
The Monitor’s 24th Quarterly Report notes that the compliance rating for this reporting period was
86.36%. The recurring deficiencies are; the assessment of supervisors’ effectiveness in identifying
and responding to misconduct; rating supervisors’ quality of misconduct investigations, and
command reviews of misconduct investigations, as per Paragraph 176.
MCSO is continuing the process of developing a new EPA. The Monitor and Parties have
reviewed the draft proposals. The prototype EPA has been piloted in Districts 2 and 3. This draft
proposal includes quality and effectiveness of supervision as a rating dimension.
As an interim measure meant to specifically address the recurring deficiencies in the EPA’s that are
completed for supervisors and commanders, MCSO has received approval for additions to the
questions that serve as prompts for the Quality of Supervisory Review/Supervisor Accountability
rating dimension within the currently approved EPA format. These additions are reinforcements of
the direct requirements of the Court’s Order. MCSO believes that these reinforcements will
improve compliance with these recurring deficiencies until such time as the new EPA process is
approved and fully implemented.
Paragraph 101. Within 180 days of the Effective Date, MCSO shall develop and implement
eligibility criteria for assignment to Specialized Units enforcing Immigration-Related Laws.
MCSO remains in Full and Effective Compliance with Paragraph 101.
MCSO remains in full and effective compliance for Paragraph 101 in accordance with Paragraph
13. In the memorandum dated January 28, 2019 and in reference to the subject of MCSO’s
Assertions of Full and Effective Compliance with Various First Order Paragraphs, the Monitoring
Team concurred with MCSO’s assertion of full and effective compliance with the requirements for
Paragraph 101.
MCSO asserts that it has been in Phase 1 and Phase 2 compliance with Paragraph 101 for at least
three consecutive years. MCSO first achieved Phase 1 and Phase 2 compliance on September 30,
2015.
There are no specialized units within MCSO that enforce Immigration-Related laws. The SID
Operations Manual is required to be reviewed annually and has an effective date of April 1, 2018.
The SID organizational chart and the SID Operations Manual support that the Anti-Trafficking
Unit no longer exists and that there are no specialized units in MCSO whose mission includes the
enforcement of human smuggling laws as part of their duties.
In accordance with Paragraph 134, the Monitor may refrain from conducting an audit or review of
the requirements of Paragraph 101 as previous assessments of the requirements have been found to
have been fully implemented in practice and the intended outcome has been achieved.




                                                                                                50
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 52 of 69




Section 10: Misconduct and Complaints
General Comments Regarding Misconduct and Complaints:
In accordance with Paragraph 251, PSB implemented a voluntary survey for complainants to
complete after the conclusion of an investigation. The surveys are intended to capture complainant
demographic information for external complaints and to examine any patterns or trends involving
the findings of investigations related to the complainant’s demographic information. Beginning
January 1, 2020, upon the closure of an external misconduct investigation, PSB provides prepaid
postage return envelopes to the complainants, allowing them to return the survey to MCSO by mail,
without incurring any fees. Additionally, complainants may complete a web-based version of the
survey, capturing the same demographic information. The relevant demographic information and
any identified patterns will be reported in subsequent Semi-Annual Misconduct Reports. During the
first two quarters of 2020, PSB closed 223 investigations. Four surveys were returned to PBS; less
than a 2% rate of return.
The following is a listing of each Paragraph in Section 10, Misconduct and Complaints, that MCSO
is rated as “in compliance” or “not applicable” for both Phase 1 and Phase 2: 102.
Paragraphs for which MCSO remains in “full and effective compliance” are detailed with the
reasons for the assertions. Also listed in detail is Paragraphs 105, that MCSO asserts is in “full and
effective compliance”, along with the reasons for the assertions. Paragraphs that are rated as “not in
compliance” or “deferred” are listed in detail along with plans to correct any problems and
responses to concerns.
Paragraph 103. Within one year of the Effective Date, MCSO shall develop a plan for conducting
regular, targeted, and random integrity audit checks to identify and investigate Deputies possibly
engaging in improper behavior, including: Discriminatory Policing; unlawful detentions and
arrests; improper enforcement of Immigration-Related Laws; and failure to report misconduct.
MCSO is not in Phase 1 or Phase 2 compliance with Paragraph 103.
AIU currently conducts random and regular integrity audit checks through monthly and quarterly
inspections. Although the unit’s Operations Manual is still being developed, in the Monitor
Quarterly Reports the Monitor Team credits MCSO with meeting the requirements of this
paragraph regarding “regular” and “random” inspections through the following inspections:
Supervisory Notes, Complaint Intake Tests, Patrol Activity Logs, Traffic Stop Data, Post Stop
Ethnicity, Incident Reports, Employee Email, etc.
During this quarter Monitor and Parties comments on the targeted integrity audit checks
methodology were addressed and returned for review. Once the methodology is approved AIU will
start the targeted integrity audit checks.
Paragraph 104. Subject to applicable laws, MCSO shall require Deputies to cooperate with
administrative investigations, including appearing for an interview when requested by an
investigator and providing all requested documents and evidence. Supervisors shall be notified
when a Deputy under their supervision is summoned as part of an administrative investigation
and shall facilitate the Deputy’s appearance, absent extraordinary and documented
circumstances.
MCSO remains in Full and Effective Compliance with Paragraph 104.
MCSO is in full and effective compliance for Paragraph 104 in accordance with Paragraph 13. In
the memorandum dated April 9, 2020 and in reference to the subject of MCSO’s Assertions of Full

                                                                                                  51
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 53 of 69



and Effective Compliance with Various First Order Paragraphs, the Monitoring Team concurred
with MCSO’s assertion of full and effective compliance with the requirements for Paragraph 104.
MCSO has been in compliance with the requirements of Paragraph 104 for at least three
consecutive years. Phase 1 and Phase 2 compliance with Paragraph 104 was first achieved on
September 30, 2016. MCSO achieved three consecutive years of Phase 1 and Phase 2 compliance
with this Paragraph on September 30, 2019.
Phase 1 compliance is demonstrated by MCSO Policy GH-2, Internal Investigations, most recently
amended on June 28, 2019. This policy establishes that all employees shall cooperate with an
administrative investigation, including appearing for an interview when requested by an
investigator, and providing all required documents, evidence, or names of witnesses that may be
relevant to the investigation. This policy further establishes that supervisors shall be notified when
an employee under their supervision is summoned as part of an administrative investigation and
shall facilitate the employee’s appearance, absent extraordinary and documented circumstances.
Phase 2 compliance is demonstrated by the Monitor’s monthly reviews of completed misconduct
investigations that are assessed for the requirements of this Paragraph. Reviews of these
investigations and the associated investigative format and checklist have shown that MCSO
deputies consistently appear for scheduled interviews, provide all required information to
investigators, and cooperate with investigations. These reviews have also shown that supervisors
are notified when an employee under their supervision is summoned as part of an administrative
investigation and that supervisors facilitate the employee’s appearance.
In accordance with Paragraph 134, the Monitor may refrain from conducting an audit or review of
the requirements of Paragraph 104 as previous assessments of the requirements have been found to
have been fully implemented in practice and the intended outcome has been achieved.
Paragraph 105. Investigators shall have access to, and take into account as appropriate, the
collected traffic stop and patrol data, Training records, Discipline history, and any past
Complaints and performance evaluations of involved officers.
MCSO is in Phase 1 and Phase 2 compliance with Paragraph 105.
MCSO asserts that it has been in compliance with the requirements of Paragraph 105 for at least
three consecutive years. Phase 1 and Phase 2 compliance with Paragraph 105 was first achieved on
March 31, 2017. MCSO achieved three consecutive years of Phase 1 and Phase 2 compliance with
this Paragraph on March 31, 2020.
Phase 1 compliance is demonstrated by MCSO Policy GH-2, Internal Investigations, most recently
amended on June 25, 2020. This policy establishes procedures for accepting, processing, and
investigating complaints of employee misconduct. Investigators are required to review the
employee’s EI Pro/Blue Team entries and Personnel File, as well as any other pertinent information
on the employee in order to compile a complete history.
Phase 2 compliance is demonstrated by the Monitor’s reviews of completed Administrative
Investigations. These reviews have consistently found that the information required for compliance
with this Paragraph is consistently provided in the checklist and investigative reports. These
reviews also show that discipline history, past complaints, performance evaluations, traffic stop and
patrol data, and training records are included in the documents considered for final discipline
findings.
MCSO asserts full and effective compliance with the requirements for Paragraph 105 in
accordance with Paragraph 13.
                                                                                                   52
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 54 of 69



Paragraph 106. Records of Complaints and investigations shall be maintained and made
available, un-redacted, to the Monitor and Plaintiffs’ representatives upon request. The Monitor
and Plaintiffs’ representatives shall maintain the confidentiality of any information therein that is
not public record. Disclosure of records of pending investigations shall be consistent with state
law.
MCSO remains in Full and Effective Compliance with Paragraph 106.
MCSO remains in full and effective compliance with the requirements for Paragraph 106 in
accordance with Paragraph 13. Phase 1 compliance is not applicable. Phase 2 compliance with
Paragraph 106 was first achieved on December 31, 2015. MCSO achieved three consecutive years
of Phase 2 compliance with this Paragraph on December 31, 2018. In the memorandum dated June
25, 2019 and in reference to the subject of MCSO’s Assertions of Full and Effective Compliance
with Various First Order Paragraphs, the Monitoring Team concurred with MCSO’s assertion of
full and effective compliance with the requirements for Paragraph 106.
Phase 2 compliance is demonstrated by MCSO’s maintenance of the required records as well as
making the required records available to the Monitor, Plaintiffs, and Plaintiff-Intervenors. MCSO
distributes documents via a document-sharing website. MCSO has consistently met the
requirements of Paragraph 106.
In accordance with Paragraph 134, the Monitor may refrain from conducting an audit or review of
the requirements of Paragraph 34 as previous assessments of the requirements have been found to
have been fully implemented in practice and the intended outcome has been achieved.




                                                                                                 53
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 55 of 69




Section 11: Community Engagement
The Maricopa County Sheriff's Office remains engaged in delivering quality community
interactions for youth and adults. The measures taken to attain and sustain the engagement is
through the development of partnerships with community members, local businesses, established
faith-based groups, and non-profit organizations. In furtherance of community engagement activity,
MCSO created the Community Outreach Division (COrD). COrD has been instrumental in
promoting and participating in events that unite MCSO personnel with community members and
serve to rebuild the community’s trust and confidence in MCSO.
Community policing activities performed by patrol deputies for this quarter registered 66 events
with a public attendance of 2,587. During this same period, the Computer Aided Dispatch System
recorded 723 community policing engagements. These engagements totaled over 553 staff hours
and are primarily attributed to the community policing activities of patrol deputies.
Recent community contacts are reflective of the COVID-19 pandemic, adhering to social
distancing guidelines and not participating in large crowd events. Practicing and adhering to these
new guidelines has required COrD to be creative and innovative. Listed below are a few highlights
of community events conducted during this quarter.
On April 1, 2020, COrD launched an employee pantry. The Employee Pantry was created to assist
MCSO. COrD placed donation boxes within all MCSO facilities to allow employees to assist with
donations for fellow employees. As an agency, MCSO came together to assist each other in this
difficult time.
In the month of April, COrD assisted the Phoenix Tiger Mountain Foundation with a food donation
to a family in need. This non-profit organization has a local garden which grows fruits and
vegetables for local residents. Also in April, COrD team members assisted with the delivery of
370 meals for MCSO employees. These meals were donated by our Community partners,
Breakthru Beverage Arizona, and Casa Amigos.
In the month of May, COrD partnered with the Phoenix Police Department and the Phoenix
Salvation Army to donate food boxes to hundreds of local residents in need. COrD also helped with
the Maricopa County Sheriff’s Office “They Served Well” Memorial Tribute Ceremony. Due to
the COVID-19 pandemic, this event was held virtually and shared via Facebook. On May 24, 2020,
COrD, Sheriff Penzone and MCSO employees participated in the Buddy Walk for Veterans Across
America.
On June 8, 2020, the Community Outreach team received the 2020 National Association of
Counties (NACO) achievement award. This award recognized the partnership between the
Guadalupe Boxing Gym and MCSO through the National Police Activities League to bridge the
gap between the youth of the Town of Guadalupe and the Sheriff’s Office. Through this program,
our COrD has worked purposefully to give kids a safe place to participate in extracurricular
activities and encourage them to stay away from drugs, alcohol, tobacco, and violence.
On June 3, 2019, the Court returned the community meetings to the Monitor’s supervision (Doc.
2431). Due to the restrictions required to mitigate the spread of COVID 19, no community
meeting was conducted during this quarter.
The following is a listing of each Paragraph in Section 11, Community Engagement in which
MCSO is rated as “in compliance” or “not applicable” for both Phase 1 and Phase 2: 109, 110, 111,
112, 113, 114, 115, 116, 117, and 118.


                                                                                               54
       Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 56 of 69




Section 12: Misconduct Investigations, Discipline, and Grievances
In accordance with Paragraph 251, during the last rating period PSB developed a voluntary
survey for complainants to complete after the conclusion of an investigation. The surveys
are intended to capture complainant demographic information for external complaints and
to examine any patterns or trends involving the findings of investigations related to the
complainant’s demographic information. Beginning January 1, 2020, upon the closure of
an external misconduct investigation PSB provides prepaid postage return envelopes to the
complainants, allowing them to return the survey to MCSO by mail, without incurring any
fees. Additionally, complainants may complete a web-based version of the survey,
capturing the same demographic information. During the first two quarters of 2020, PSB
closed 223 investigations. Four surveys were returned to PSB; less than a 2% rate of return.
The relevant demographic information, and any identified patterns, will be reported in
subsequent Semi-Annual Misconduct Reports.
The following is a listing of each Paragraph in Section 12, Misconduct Investigations, Discipline,
and Grievances, that MCSO is rated as “in compliance” or “not applicable” for both Phase 1 and
Phase 2: 167, 168, 169, 170, 171, 172, 173, 174, 175, 177, 178, 179, 180, 181, 182, 184, 185, 186,
187, 188, 189, 190, 191, 192, 193, 196, 197, 198, 199, 200, 201, 202, 203, 204, 205, 206, 207, 208,
209, 210, 212, 213, 214, 215, 216, 217, 218, 220, 221, 222, 223, 224, 225, 226, 227, 228, 229, 230,
231, 232, 233, 234, 235, 236, 237, 238, 239, 240, 241, 242, 243, 244, 245, 246, 247, 248, 249, 250,
251, 252, 253, 254, 255, 256, 257, 258 and 259.
Listed in detail below, are Paragraphs that are rated as “not in compliance” or “deferred” along
with plans to correct any problems and responses to concerns.
Paragraph 165. Within one month of the entry of this Order, the Sheriff shall conduct a
comprehensive review of all policies, procedures, manuals, and other written directive related to
misconduct investigations, employee discipline, and grievances, and shall provide to the Monitor
and Plaintiffs new policies and procedure or revise existing policies and procedures. The new or
revised policies and procedures that shall be provided shall incorporate all of the requirements of
this Order. If there are any provisions as to which the parties do not agree, they will expeditiously
confer and attempt to resolve their disagreements. To the extent that the parties cannot agree on
any proposed revisions, those matters shall be submitted to the Court for resolution within three
months of the date of the entry of this Order. Any party who delays the approval by insisting on
provisions that are contrary to this Order is subject to sanction.
Phase 1 compliance for this Paragraph is not applicable. Phase 2 compliance is deferred.
Pursuant to the Second Supplemental order, the MCSO Policy Section has submitted twenty-six (26)
polices to the Monitor Team. The Monitor Team has approved all twenty-six (26) of these policies:

   •   CP-2, Code of Conduct (Monitor Approved)
   •   CP-3, Workplace Professionalism: Discrimination and Harassment (Monitor Approved)
   •   CP-5, Truthfulness (Monitor Approved)
   •   CP-11, Anti-Retaliation (Monitor Approved)
   •   EA-2, Patrol Vehicles (Monitor Approved)
   •   GA-1, Development of Written Orders (Monitor Approved)
   •   GB-2, Command Responsibility (Monitor Approved)

                                                                                               55
       Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 57 of 69



   •   GC-4, Employee Performance Appraisals (Monitor Approved)
   •   GC-7, Transfer of Personnel (Monitor Approved)
   •   GC-11, Employee Probationary Periods (Monitor Approved)
   •   GC-12, Hiring and Promotional Procedures (Monitor Approved)
   •   GC-16, Employee Grievance Procedures (Monitor Approved)
   •   GC-17, Employee Disciplinary Procedures (Monitor Approved)
   •   GC-22, Critical Incident Stress Management Program (Monitor Approved)
   •   GD-9, Litigation Initiation, Document Preservation, and Document Production Notices
       (Annual Review)
   •   GE-4, Use, Assignment, and Operation of Vehicles (Monitor Approved)
   •   GG-1, Peace Officer Training Administration (Monitor Approved)
   •   GG-2, Detention/Civilian Training Administration (Monitor Approved)
   •   GH-2, Internal Investigations (Monitor Approved)
   •   GH-4, Bureau of Internal Oversight (Monitor Approved)
   •   GH-5, Early Identification System (EIS)(Monitor Approved)
   •   GI-4, Calls for Service (Monitor Approved)
   •   GI-5, Voiance Language Services (Monitor Approved)
   •   GJ-24, Community Relations and Youth Programs (Monitor Approved)
   •   GJ-26, Sheriff’s Reserve Deputy Program (Monitor Approved)
   •   GJ-27, Sheriff’s Posse Program (Monitor Approved)

All outstanding operations manuals and policies are currently in a phase of review or revision.
MCSO is actively working on the outstanding operations manuals listed as currently under
revision.
Paragraph 176. The quality of investigators’ internal affairs investigations and Supervisors’
reviews of investigations shall be taken into account in their performance evaluations.
MCSO is in Phase 1 compliance with Paragraph 176. MCSO is not in Phase 2 compliance.
MCSO is continuing the process of developing a new EPA. The Monitor and Parties have
reviewed the draft proposals. The draft proposal addresses the requirements of documenting the
quality of investigators’ internal affairs investigations and supervisors’ reviews of investigations.
MCSO is hopeful that the new EPA will soon be approved. MCSO continues to strive for
compliance.
Paragraph 194. The Commander of the Professional Standards Bureau shall ensure that
investigations comply with MCSO policy and all requirements of this Order, including those
related to training, investigators’ disciplinary backgrounds, and conflicts of interest.
MCSO is in Phase 1 compliance with Paragraph 194. MCSO is not in Phase 2 compliance.
Paragraph 194 requires that the PSB Commander ensure that investigations comply with MCSO
Policy and the requirements of the Court’s Order. According to the Monitor, compliance with this
Paragraph is determined by “a review of completed misconduct investigations conducted by MCSO
personnel, the review of attendance by internal investigators at required Misconduct Investigative
Training, the disciplinary backgrounds of internal investigators, and the efforts being made by the
PSB Commander to reach compliance.” Monitor’s 24th Quarterly Report, Paragraph 194 (emphasis
added).


                                                                                                56
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 58 of 69



Paragraph 167 prohibits conflicts of interest while conducting misconduct investigations. MCSO is
“In compliance” with the requirements of Paragraph 167. During this reporting period, the Monitor
found no investigation in which a conflict of interest was present.
Paragraph 178 requires all supervisors and personnel assigned to PSB to have 40 hours of
comprehensive training on conducting misconduct investigations. MCSO is “In compliance” with
Paragraph 178.
Paragraph 179 requires all supervisors and personnel assigned to PSB to receive eight hours of
training annually related to conducting misconduct investigations. MCSO is “In compliance” with
Paragraph 179.
The Monitor’s 24th Quarterly Report states that the Monitor continues to find that, in most cases,
PSB personnel are identifying and ensuring that corrections are made and all documentation is
completed in those cases they review. In this reporting period, the Monitor found instances where
PSB identified concerns with the district commander’s approval of misconduct investigations. The
PSB Commander forwarded these concerns to the Deputy Chiefs to address. Further, the Monitor
found that many investigations are non-compliant when they leave the districts and they are
subsequently returned by the PSB Commander for the correction of deficiencies. Lastly, the
Monitor comments that the PSB reviews allow district cases to be near or full compliance when they
are finalized (see comments in Monitor’s 24th Quarterly Report, Paragraphs 32, 194, 211).
Paragraph 194 requires that the PSB Commander ensure that completed misconduct investigations
comply with MCSO Policy and the requirements of the Court’s Order. MCSO is in compliance
with this Paragraph because the PSB review results in district cases that are near or full compliance
when they are finalized. The Monitor’s findings regarding the adequacy of District/Division
investigations that have not been reviewed and approved by PSB are more appropriately directed to
Paragraph 211, which directs “the Commander of the Division in which the internal affairs
investigation was conducted” to review the adequacy of investigations, return an inadequate
investigation to the investigator for correction or additional investigative effort, document the
inadequacies and include them as an addendum to the original investigation, and take actions to
address deficiencies that led to the inadequate investigation. Paragraph 211 also holds the
“Commander of the Division in which the internal affairs investigation was conducted” responsible
for the “accuracy and completeness of investigation reports prepared by internal affairs investigators
under his or her command.” Paragraph 211 focuses on the deficiencies in District/Division
investigations, and appropriately holds the Division Commander responsible for those deficiencies.
The PSB Commander should not be held accountable in Paragraph 194 for the Division
Commander’s review, or lack of review, of misconduct investigations addressed in Paragraph 211.
Because the Monitor’s review has established that PSB’s review of District/Division investigations
ensures that final, completed investigations comply with MCSO Policy, MCSO is in compliance
with Paragraph 194.
MSCO requests a change in compliance assessment methodology to focus on “completed
misconduct investigations” and requests compliance with Paragraph 194.
Paragraph 195. Within six months of the entry of this Order, the Professional Standards Bureau
shall include sufficient trained personnel to fulfill the requirements of this Order.
MCSO is in Phase 1 compliance with Paragraph 195. MCSO is not in Phase 2 compliance.
Based upon the Monitor’s 24th Quarterly Report, MCSO is not in compliance with the
requirements of this Paragraph due to the understaffing of the division.

                                                                                                 57
       Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 59 of 69



MCSO asserts that PSB includes sufficient trained personnel to meet the requirements of the Court’s
Order. All investigators assigned to PSB receive annual training to include the initial 40-hour
Misconduct Investigations training; and the 8-hour annual training for conducting misconduct
investigations, as specified in Paragraphs 178 and 179. PSB investigators receive additional training
in interviewing, video analysis, and their Detective Certification.
Twenty-six investigators are assigned to PSB. This is a sufficient number of investigators to conduct
thorough, complete, and non-biased investigations, and meet the requirements of the Court’s Order.
However, with the high influx of complaints and division case review, even with additional personnel
as suggested by the Monitor, PSB will continue to be unable to meet its responsibilities of completing
timely investigations as specified in Arizona Revised Statutes, 38-1110. Despite not meeting the
statutory requirements of completing an investigation, PSB is in compliance with the requirements
of Paragraph 204, which requires that administrative investigations are completed within 60 and 85
calendar days.
PSB is doing the following in attempt to alleviate workload on its investigators:
   •   Complaints regarding an inadequate level of service due to manpower or resources, or
       statutory authority required of MCSO (or a complaint that is not an allegation of employee
       misconduct) is handled as a service compliant, which requires less investigative action than
       an administrative investigation.
   •   Creation of Service Complaint short form-revision to expedite the process for handling
       service complaints in which it can immediately be identified that the complaint does not
       involve MCSO employees.
   •   Increased utilization of the PSB Commander’s discretion to determine that internal
       complaints alleging minor policy violations can be addressed without formal investigation if
       certain criteria exist.
   •   Implemented a protocol for situations in which witness interviews may not need to be
       conducted, for example, when there is convincing evidence, without the need to interview
       some potential witnesses, that misconduct did or did not occur.
   •   Engaged supervisors from the Administrative Support Division to assist with the initial case
       reviews of district investigations.
   •   Utilized Maricopa County Human Resources Division to review and vet allegations of
       workplace harassment to determine whether any policy violations occurred, or whether the
       allegation is a performance issue or misunderstanding of supervisory responsibilities.
   •    Hired three civilian investigators to conduct misconduct investigations and hired additional
        administrative support staff.
While the Monitor continues to assert that PSB is not adequately staffed, staffing alone will not be
enough to address the high influx of investigations. Given the current number of complaints and
subsequent investigations, it is not possible to keep up with the influx.
MCSO forewarned about the growing caseload and in October 2018, October 2019, and January
2020 provided suggestions to help alleviate the growing caseload before it became unfixable; and
while it was agreed upon that the suggestions would require changes to the Court’s Order, the parties
were clear in their lack of support for any such changes.



                                                                                                58
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 60 of 69



Despite this, MCSO asserts that the PSB is sufficiently staffed to comply with, and has complied
with, the requirements of the Court Order to conduct thorough, complete, and non-biased
investigations.
MCSO requests compliance with Paragraph 195.
Paragraph 211. If the Commander—meaning the Commander of the PSB or the Commander of the
Division in which the internal affairs investigation was conducted—determines that the findings of
the investigation report are not supported by the appropriate standard of proof, the Commander
shall return the investigation to the investigator for correction or additional investigative effort,
shall document the inadequacies, and shall include this documentation as an addendum to the
original investigation. The investigator’s Supervisor shall take appropriate action to address the
inadequately supported determination and any investigative deficiencies that led to it. The
Commander shall be responsible for the accuracy and completeness of investigation reports
prepared by internal affairs investigators under his or her command.
MCSO is in Phase 1 compliance with Paragraph 211. MCSO is not in Phase 2 compliance.
PSB continues to review all division level investigations, identify and document investigative and
administrative deficiencies, and provide written feedback to division level investigators and their
chains of command in order to improve the thoroughness of the investigations; obtain structure and
consistency in format; ensure the inclusion of proper forms; and provide assistance with future
investigations. The intent of the feedback is to evaluate, educate, assist and provide suggestions for
future division level investigations. PSB also provides feedback regarding the efficiency and
thoroughness with which the divisions undertake and complete administrative investigations. Lastly,
PSB continues to liaise with districts and provide meaningful annual continuing training to
supervisors outside of PSB who conduct misconduct investigations.
MCSO will continue to work towards Phase 2 compliance with Paragraph 211 and the quality of
misconduct investigations conducted by the Districts/Divisions.
Paragraph 260. The MCSO shall produce an annual report on the testing program. This report
shall include, at a minimum:
  a. a description of the testing program, including the testing methodology and the number of
       tests conducted broken down by type (i.e., in-person, telephonic, mail, and electronic);
  b. the number and proportion of tests in which employees responded inappropriately to a
       tester;
  c. the number and proportion of tests in which employees provided inaccurate information
       about the complaint process to a tester;
  d. the number and proportion of tests in which employees failed to promptly notify the
       Professional Standards Bureau of the civilian complaint;
  e. the number and proportion of tests in which employees failed to convey accurate information
       about the complaint to the Professional Standards Bureau;
  f. an evaluation of the civilian complaint intake based upon the results of the testing program;
       and
  g. a description of any steps to be taken to improve civilian complaint intake as a result of the
       testing program.
MCSO is in Phase 1 compliance with Paragraph 260. MCSO is not in Phase 2 compliance.

                                                                                                59
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 61 of 69



On March 5, 2020, AIU received final approval from the Monitors for the Compliant Intake
Testing Annual Report Methodology. AIU then published the first annual report during March
2020 that covered the months of December 2018 through June 2019. The report is currently posted
to the BIO Website, BIO2019-0160, under the category Complaint Intake Testing (Annual). The
annual report for July 2019 through June 2020 will be published prior to September 15, 2020.




                                                                                          60
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 62 of 69




Section 13: Community Outreach and Community Advisory Board
Paragraph 261. The Community Advisory Board may conduct or retain a consultant to conduct
a study to identify barriers to the filing of civilian complaints against MCSO personnel.
Phase 1 and Phase 2 compliance are not applicable.
Paragraph 262. In addition to the administrative support provided for in the Supplemental
Permanent Injunction, (Doc. 670 ¶ 117), the Community Advisory Board shall be provided with
annual funding to support its activities, including but not limited to funds for appropriate
research, outreach advertising and website maintenance, stipends for intern support,
professional interpretation and translation, and out-of-pocket costs of the Community Advisory
Board members for transportation related to their official responsibilities. The Community
Advisory Board shall submit a proposed annual budget to the Monitor, not to exceed $15,000,
and upon approval of the annual budget, the County shall deposit that amount into an account
established by the Community Advisory Board for that purpose. The Community Advisory
Board shall be required to keep detailed records of expenditures which are subject to
review.
Phase 1 and Phase 2 compliance are not applicable.




                                                                                            61
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 63 of 69




Section 14: Supervision and Staffing
The following is a listing of each Paragraph in Section 14, Supervision and Staffing, that MCSO is
rated as “in compliance” or “not applicable” for both Phase 1 and Phase 2: 264, 266, 267, and 268.
Listed in detail are Paragraphs that are rated as “not in compliance” or “deferred” along with plans
to correct any problems and responses to concerns.
Paragraph 264. The Sheriff shall ensure that all patrol deputies shall be assigned to a primary,
clearly identified, first-line supervisor.
MCSO is in Phase 1 and Phase 2 compliance with Paragraph 264.
MCSO asserts that it has been in compliance with the requirements of Paragraph 264 for at least
three consecutive years. Phase 1 and Phase 2 compliance with Paragraph 264 was first achieved on
September 30, 2016. MCSO achieved three consecutive years of Phase 1 and Phase 2 compliance
with this Paragraph on September 30, 2019.
Phase 1 compliance is demonstrated by MCSO Policy GB-2, Command Responsibility, most
recently amended on June 28, 2019. This policy establishes the concept of Command Unity and
that no subordinate shall report to more than one single, consistent, and clearly identified direct
supervisor at any given time. Furthermore, First-line patrol supervisors shall be responsible for
closely and consistently supervising all deputies under their primary command.
Phase 2 compliance is demonstrated by the Monitor’s monthly reviews of shift rosters and monthly
rosters from MCSO Patrol Districts. These reviews have consistently indicated that deputies were
assigned to one single consistent supervisor.
Paragraph 265. First-line patrol supervisors shall be responsible for closely and consistently
supervising all deputies under their primary command.
MCSO is in Phase 1 compliance with Paragraph 265. MCSO is not in Phase 2 compliance.
According to the Monitor’s 24th Quarterly Report, MCSO must attain compliance standards with
several requirements covered in other Paragraphs of the Court’s Order. The Paragraphs listed by
the Monitor are; Paragraphs 83, 85, 89, 90, 91, 93, and 94. MCSO is in compliance with
Paragraphs 83, 85, 89, 90, 91, and 93. In order to achieve Phase 2 compliance with Paragraph 265,
MCSO must achieve compliance with Paragraph 94.
MCSO has averaged above 90% for the past 3 quarters and is very close to achieving Phase 2
compliance with the requirements of Paragraph 94. MCSO continues to reinforce the necessity for
quality and thoroughness in the supervisory reviews of arrests.




                                                                                               62
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 64 of 69




Section 15: Document Preservation and Production
The following is a listing of each Paragraph in Section 15, Document Preservation, that MCSO is
rated as “in compliance” or “not applicable” for both Phase 1 and Phase 2: 269, 270, 271 and 272.
MCSO is in Phase 1 and Phase 2 compliance with the Paragraphs that pertain to Document
Preservation and Production.




                                                                                             63
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 65 of 69




Section 16: Additional Training
Paragraph 273. Within two months of the entry of this Order, the Sheriff shall ensure that all
employees are briefed and presented with the terms of the Order, along with relevant background
information about the Court’s May 13, 2016 Findings of Fact, (Doc. 1677), upon which this Order
is based.
Phase 1 compliance is not applicable. MCSO is in Phase 2 compliance with Paragraph 273.
MCSO asserts that it has been in compliance with the requirements of Paragraph 273 for at least
three consecutive years. Phase 1 compliance is not applicable. Phase 2 compliance with Paragraph
273 was first achieved on September 30, 2016. MCSO achieved three consecutive years of Phase 2
compliance with this Paragraph on September 30, 2019.
The initial Training on Recent Findings and Orders in Melendres v. Arpaio was reviewed by the
Monitor and found to include relevant background Information, the Court’s May 13, 2016 Findings
of Fact (Doc. 1677), and Terms of the Second Order. It was determined that that this document
was accurate and balanced; and that it articulated to the rank-and-file a balanced account of
organizational and individual culpability.
MCSO delivered this training on the E-Policy platform. All personnel (100%) determined to be
applicable by CID have received this training.




                                                                                           64
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 66 of 69




Section 17: Complaints and Misconduct Investigations Relating to
Members of the Plaintiff Class
The following is a listing of each Paragraph in Section 17, Complaints and Misconduct
Investigations Relating to Members of the Plaintiff Class, that MCSO is rated as “in compliance”
or “not applicable” for both Phase 1 and Phase 2: 276, 278, 279, 281, 282, 284, 286, 287, 288, 292,
337.
Listed in detail are Paragraphs that are rated as “not in compliance” or “deferred” along with plans
to correct any problems and responses to concerns.
Paragraph 276. The Monitor shall have the authority to direct and/or approve all aspects of
the intake and investigation of Class Remedial Matters, the assignment of responsibility for
such investigations including, if necessary, assignment to his own Monitor team or to other
independent sources for investigation, the preliminary and final investigation of complaints
and/or the determination of whether they should be criminally or administratively investigated,
the determination of responsibility and the imposition of discipline on all matters, and any
grievances filed in those matters.
Phase 1 compliance is not applicable. MCSO is in Phase 2 compliance with Paragraph 276.
MCSO asserts that it has been in compliance with the requirements of Paragraph 276 for at least
three consecutive years. Phase 1 compliance is not applicable. Phase 2 compliance with Paragraph
276 was first achieved on September 30, 2016. MCSO achieved three consecutive years of Phase 2
compliance with this Paragraph on September 30, 2019.
Phase 2 compliance is demonstrated by the Monitor’s reviews of administrative investigations and
the specific cases determined to be possible Class Remedial Matters (CRMs). These reviews have
determined that all cases where the Monitor has provided oversight since July 20, 2016, the
Monitor has concurred with the decisions made by the PSB Commander regarding the case
classifications and findings. PSB investigators also meet with a member of the Monitor Team
every two weeks to discuss existing and incoming complaints to determine which, if any, could be
CRMs. These meetings provide the oversight required for this Paragraph.
Paragraph 278. The Sheriff shall alert the Monitor in writing to all matters that could be
considered Class Remedial Matters, and the Monitor has the authority to independently identify
such matters. The Monitor shall provide an effective level of oversight to provide reasonable
assurance that all Class Remedial Matters come to his attention.
Phase 1 compliance is not applicable. MCSO is in Phase 2 compliance with Paragraph 278.
MCSO asserts that it has been in compliance with the requirements of Paragraph 278 for at least
three consecutive years. Phase 1 compliance is not applicable. Phase 2 compliance with Paragraph
278 was first achieved on September 30, 2016. MCSO achieved three consecutive years of Phase 2
compliance with this Paragraph on September 30, 2019.
Phase 2 compliance is demonstrated by the Monitor’s reviews of new cases determined to be
possible CRMs. PSB investigators meet with a member of the Monitor Team every two weeks to
discuss existing and incoming complaints to determine which, if any, could be CRMs. The
Monitor’s assessments have determined that PSB has consistently completed the required
notification regarding the cases that could be considered CRMs. PSB consistently properly
identifies and reports these cases as required.
Paragraph 279. The Monitor shall have complete authority to conduct whatever review,
                                                                                               65
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 67 of 69



research, and investigation he deems necessary to determine whether such matters qualify as
Class Remedial Matters and whether the MCSO is dealing with such matters in a thorough,
fair, consistent, and unbiased manner.
Phase 1 compliance is not applicable. MCSO is in Phase 2 compliance with Paragraph 279.
MCSO asserts that it has been in compliance with the requirements of Paragraph 279 for at least
three consecutive years. Phase 1 compliance is not applicable. Phase 2 compliance with Paragraph
279 was first achieved on September 30, 2016. MCSO achieved three consecutive years of Phase 2
compliance with this Paragraph on September 30, 2019.
PSB investigators meet with a member of the Monitor Team every two weeks to discuss existing
and incoming complaints to determine which, if any, could be CRMs. PSB has consistently
properly identified cases that could be, or are, CRMs. PSB personnel brief each case at these
meetings. The briefings have included all appropriate information. PSB is consistently properly
identifying and investigating CRM cases in a thorough, fair, and unbiased manner.
Paragraph 292. To make this assessment, the Monitor is to be given full access to all MCSO
internal affairs investigations or matters that might have been the subject of an internal affairs
investigation by the MCSO. In making and reporting his assessment, the Monitor shall take
steps to comply with the rights of the principals under investigation in compliance with state
law. While the Monitor can assess all internal affairs investigations conducted by the MCSO to
evaluate their good faith compliance with this Order, the Monitor does not have authority to
direct or participate in the investigations of or make any orders as to matters that do not qualify
as Class Remedial Matters.
Phase 1 compliance is not applicable. MCSO is in Phase 2 compliance with Paragraph 292.
MCSO asserts that it has been in compliance with the requirements of Paragraph 292 for at least
three consecutive years. Phase 1 compliance is not applicable. Phase 2 compliance with Paragraph
292 was first achieved on September 30, 2016. MCSO achieved three consecutive years of Phase 2
compliance with this Paragraph on September 30, 2019.
MCSO has provided the Monitor full access to all MCSO internal affairs investigations. PSB
investigators meet with a member of the Monitor Team every two weeks to discuss existing and
incoming complaints to determine which, if any, could be CRMs. The Monitor reviews the lists of
new internal investigations and has access to the PSB IA Pro database. Oversight occurs during the
investigative process of cases determined to be CRMs. All other misconduct investigations are
reviewed by members of the Monitor Team once they are completed, reviewed, and approved by
MCSO personnel.
Paragraph 300. The following potential misconduct is not sufficiently related to the rights of the
members of the Plaintiff class to justify any independent investigation:
  a. Uninvestigated untruthful statements made to the Court under oath by Chief Deputy
     Sheridan concerning the Montgomery investigation. (Doc. 1677 at ¶ 385).
  b. Uninvestigated untruthful statements made to the Court under oath by Chief Deputy
     Sheridan concerning the existence of the McKessy investigation. (Id. at ¶ 816).
  c. Chief Deputy Sheridan’s untruthful statements to Lieutenant Seagraves made during the
     course of an internal investigation of Detective Mackiewicz to the effect that an investigation
     into the overtime allegations against Detective Mackiewicz had already been completed. (Id.
     at ¶ 823).

                                                                                                 66
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 68 of 69



   d. Other uninvestigated acts of misconduct of Chief Deputy Sheridan, Captain Bailey, Sergeant
       Tennyson, Detective Zebro, Detective Mackiewicz, or others that occurred during the
       McKessy investigation. (Id. at ¶¶ 766–825).
Phase 1 compliance is not applicable. Phase 2 compliance with this Paragraph is deferred.
One case pertaining to the requirements of this Paragraph is still pending the finalization of
discipline. Three cases are pending appeals. Once all of the investigations are completed, they will
be forwarded for Monitor review to verify that all conduct outlined in the Court’s Findings of Fact
and Conclusions of Law (Doc. 1677), issued on May 13, 2016 has been addressed.




                                                                                               67
      Case 2:07-cv-02513-GMS Document 2555-1 Filed 10/05/20 Page 69 of 69




Section 18: Conclusion
This Report covers the second Quarter of 2020 (April 1, 2020–June 30, 2020) and attempts to
highlight MCSO’s compliance efforts and achievements during this specific rating period.
MCSO’s compliance rates for the First Order remained at 96% for Phase 1 and increased 3% to 82%
for Phase 2. MCSO’s compliance rates for the Second Order remained at 100% for Phase 1 and
increased 1% for Phase 2 to 93%. The 100% compliance rating for Phase 1 means that MCSO has
developed and received approval for all requisite policies and procedures of the Second Order.
According to the Monitor’s 24th Quarterly Report, MCSO is in Phase 1 compliance with 77 of the
First Order Paragraphs and 103 of the Second Order Paragraphs. MCSO is in Phase 2 compliance
with 77 of the First Order Paragraphs and 105 of the Second Order Paragraphs. Factoring the
requirements of both Orders, MCSO is in Phase 1 compliance with 180 Paragraphs, a 98% overall
rating, and in Phase 2 compliance with 174 Paragraphs, an 88% overall rating.
In this report, MCSO asserted Full and Effective Compliance with four additional Paragraphs of the
First Order, Paragraphs 73, 85, 86, and 105. Should the Monitor agree with these assertions, MCSO
will have achieved Full and Effective Compliance with a total of 41 Paragraphs.
Of the 212 Paragraphs contained in the First and Second Order, there are just 25 Paragraphs that
MCSO is rated as “Not in compliance” or “Deferred” for Phase 1 or Phase 2 compliance. These
compliance achievements demonstrate MCSO’s consistency and dedication.
This has been a unique and challenging time for MCSO and the community. The COVID 19
pandemic has caused necessary and unavoidable changes, particularly in the areas of Training and
Community Engagement.
Progress on the Constitutional Policing Plan (CPP), Enhanced Cultural Competency District
Presentation (Paragraph 70, Goals 3 & 5) was severely impacted by the risk of the spread of
Coronavirus. The Training Division had planned meetings with community leaders in the Town of
Aguila to produce a presentation specific to that area. In the interest of public health, these
meetings were postponed. MCSO staff remain in touch with Aguila community leaders and will
resume plans when prudent.
MCSO has participated in bi-weekly telephone conferences with the Monitor and Parties on the
TSMR process. These calls have the goals of refining the TSMR methodology based on the results
of the ongoing pilot program, defining and developing the intervention processes, and developing
commensurate training so that supervisors will be equipped to implement the intervention
processes. MCSO appreciates the Monitor’s and Parties’ assistance in moving the TSMR process
forward.
MCSO has made gains in compliance ratings in the area of Supervision and Evaluation of Officer
Performance. These gains are notable as MCSO recognizes the importance of effective supervision
required for long lasting reform.
During this time of national health crisis and civil unrest, MCSO remains committed to providing
essential professional law enforcement services, while being mindful of adhering to CDC
guidelines to help stem the spread of the Coronavirus. MCSO is dedicated to following the best
police practices and gaining full and effective compliance with the Court’s Orders.




                                                                                               68
